Matthew N. Newman (AK Bar No. 1305023)
Wesley James Furlong (AK Bar No. 1611108)
Megan R. Condon (AK Bar No. 1810096)
NATIVE AMERICAN RIGHTS FUND
745 West 4th Avenue, Suite 502
Anchorage, AK 99501
Phone: 907-276-0680
mnewman@narf.org
wfurlong@narf.org
mcondon@narf.org

Lead Counsel for Plaintiffs Native Village of Venetie
Tribal Government, Arctic Village Council, and
Venetie Village Council

Teresa B. Clemmer (AK Bar No. 0111059)
Peter H. Van Tuyn (AK Bar No. 8911086)
Karen E. Schmidt (AK Bar No. 1211113)
BESSENYEY & VAN TUYN, LLC
310 K Street, Suite 200
Anchorage, AK 99501
Phone: 907-278-2000
teresa@bvt-law.com
peter@bvt-law.com
karen@bvt-law.com

Co-Counsel for Plaintiffs Native Village of Venetie
Tribal Government, Arctic Village Council, and
Venetie Village Council




Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No. Case
          3:20-cv-00223-JMK
                3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 1 of 79   1
                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA




 NATIVE VILLAGE OF VENETIE                      Case No. 3:20-cv-00223-JMK
 TRIBAL GOVERNMENT; ARCTIC
 VILLAGE COUNCIL; and VENETIE
 VILLAGE COUNCIL,                               COMPLAINT FOR
                                                DECLARATORY AND
                     Plaintiffs,                INJUNCTIVE RELIEF
 v.
                                                Alaska National Interest Lands
 DAVID L. BERNHARDT, in his official            Conservation Act §§ 303, 304, Pub.
 capacity as Secretary of the United States     L. 96-487, and 16 U.S.C. §§ 3101-
 Department of the Interior; UNITED             3233; National Wildlife Refuge
 STATES DEPARTMENT OF THE                       System Administration Act, 16
 INTERIOR; UNITED STATES BUREAU                 U.S.C. §§ 668dd-668ee; Tax Cuts
 OF LAND MANAGEMENT; and                        and Jobs Act § 20001, Pub. L. 115-
 UNITED STATES FISH AND WILDLIFE                97; National Historic Preservation
 SERVICE,                                       Act, 54 U.S.C. §§ 306108-307108;
                                                National Environmental Protection
                     Defendants.                Act, 42 U.S.C. §§ 4321-4370j;
                                                Administrative Procedure Act, 5
                                                U.S.C. §§ 701-706



                             I. NATURE OF THE CASE

      1.     Gwich’in people comprise an Indigenous Nation living in villages across

the northern United States and Canada. Within Alaska, Gwich’in live in nine

communities along or near the migratory route of the Porcupine Caribou Herd.

      2.     Gwich’in have considered themselves “Caribou People” for millennia.

Caribou provide much more than physical sustenance to Gwich’in communities. Caribou



Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No. Case
          3:20-cv-00223-JMK
                3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 2 of 79               2
are entwined in Gwich’in stories, songs, worldview, spirituality, and traditions. Caribou

are fundamental to their very existence.

         3.   To Gwich’in, the Coastal Plain of the Arctic National Wildlife Refuge is

Iizhik Gwats’an Gwandaii Goodlit, the “Sacred Place Where Life Begins,” because it is

the place where the Porcupine Caribou Herd migrates each year to calve and raise their

young.

         4.   For decades, Gwich’in have served as leaders in the effort to protect the

Coastal Plain from the harmful effects of potential oil and gas drilling.

         5.    The Coastal Plain is also world-renowned for its extraordinary biological

richness. In addition to caribou, migratory birds flock to the Coastal Plain in huge

numbers. Many species of mammals, fish, and other wildlife thrive in and around its

wild rivers, streams, lakes, tundra, and lagoons.

         6.   For all these reasons, the Coastal Plain was off-limits to oil and gas

development for many decades. That all changed in 2017. Through a rider tucked into

tax legislation, Congress authorized an oil and gas leasing program within the most intact

and majestic landscape remaining in the United States. Since then, Defendants have

conducted hurried and deeply flawed reviews of the program’s impacts on subsistence,

historic properties, and the environment. These reviews and the decisions flowing from

them violate multiple federal laws and regulations.

         7.   One of the most egregious errors is Defendants’ determination that the

impacts of allowing large-scale oil and gas development across the entire Coastal Plain

would have no significant impact on Neets’ąįį Gwich’in communities of Venetie and
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No. Case
          3:20-cv-00223-JMK
                3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 3 of 79                    3
Arctic Village. As a result, Defendants failed to conduct a full analysis of subsistence

impacts with respect to these communities, as required by law.

       8.     Another major error is Defendants’ refusal to recognize and take into

account the program’s adverse effects on the Sacred Place Where Life Begins, an historic

property of traditional religious and cultural significance to Plaintiffs, as required by law.

Defendants omitted the most important historic property from their review.

       9.     Similar omissions, erroneous assumptions, and incomplete analyses

pervade Defendants’ reviews and render their decisions unlawful.

       10.    Plaintiffs assert claims under the Alaska National Interest Lands

Conservation Act (“ANILCA”) §§ 303, 304, Pub. L. No. 96-487, 94 Stat. 2371 (1980),

16 U.S.C. §§ 3101-3233, and implementing regulations; National Wildlife Refuge

System Administration Act (“Refuge Act”), 16 U.S.C. §§ 668dd–668ee, and

implementing regulations; Tax Cuts and Jobs Act of 2017 (“Tax Act”) § 20001, Pub. L.

No. 115-97, 131 Stat. 2054 (2017); National Historic Preservation Act (“NHPA”), 54

U.S.C. §§ 300101-307108, and implementing regulations; National Environmental Policy

Act (“NEPA”), 42 U.S.C. §§ 4321-4370j, and implementing regulations; and the

standards for agency decision-making in the Administrative Procedure Act (“APA”). 5

U.S.C. §§ 701-706.

       11.    Plaintiffs challenge the Record of Decision (“ROD”) issued by Defendants

on August 17, 2020, approving an oil and gas leasing program (“Leasing Program”) on

the Coastal Plain of the Arctic National Wildlife Refuge (“Arctic Refuge”), as well as the

associated Final Environmental Impact Statement (“EIS”) and ANILCA § 810 Final
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No. Case
          3:20-cv-00223-JMK
                3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 4 of 79                     4
Evaluation published on September 20, 2019. Plaintiffs also challenge Defendants’

implementation of the NHPA § 106 process and the Programmatic Agreement (“PA”)

that became effective October 4, 2019.

       12.        Plaintiffs seek declaratory, injunctive, mandamus, vacatur, and other and

further relief.

                              II. JURISDICTION AND VENUE

       13.        This Court has subject matter jurisdiction over this matter pursuant to 28

U.S.C. § 1331 (federal question), 28 U.S.C. § 1346 (civil action against United States),

28 U.S.C. § 1361 (action to compel mandatory duty), and 28 U.S.C. § 1362 (federal

question raised by Tribes).

       14.        This Court has personal jurisdiction over Defendants and their sovereign

immunity is waived pursuant to 5 U.S.C. §§ 701–706 and 28 U.S.C. §§ 1346, 1361

because Defendants are federal agencies, officers, and employees of the United States

acting in their official capacities.

       15.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because

Plaintiffs reside within the District of Alaska, Defendants maintain offices within the

District of Alaska, a substantial part of the events or omissions giving rise to the claims

occurred within the District of Alaska, and the Arctic Refuge is situated within the

District of Alaska.

       16.        Judicial review is authorized pursuant to 5 U.S.C. §§ 701–706 because

Defendants’ actions, findings, conclusions, decisions, and failures to act in connection

with their approval and issuance of the Final EIS, ROD, ANILCA § 810 Final
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No. Case
          3:20-cv-00223-JMK
                3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 5 of 79                       5
Evaluation, and NHPA § 106 PA are final agency actions that have adversely affected

and aggrieved Plaintiffs.

         17.    Declaratory, injunctive, mandamus, vacatur, and other and further relief are

authorized pursuant to 5 U.S.C. §§ 701–706 and 28 U.S.C. §§ 1361, 2201–2202.

                                       III. PARTIES

A.       Plaintiffs

         18.    Plaintiff NATIVE VILLAGE OF VENETIE TRIBAL GOVERNMENT is

a federally recognized Indian Tribe, 1 and it is the Tribal governmental entity responsible

for managing the 1.8 million acres of land surrounding Arctic Village and Venetie, which

they own in fee simple and as tenants in common. Native Village of Venetie Tribal

Government engaged in government-to-government consultation with Defendants and

submitted extensive comments relating to the Leasing Program. Native Village of

Venetie Tribal Government also served as a cooperating agency in Defendants’

environmental review and decision-making process, as well as a consulting party in

Defendants’ NHPA § 106 review for the Leasing Program. Throughout these efforts,

Native Village of Venetie Tribal Government consistently maintained that the proposed

oil and gas leasing program would cause harm to migratory wildlife that rely on the

Coastal Plain of the Arctic Refuge, and that such a program would cause harm to the

Tribe and its members.




1
    See 85 Fed. Reg. 5,462, 5,467 (Jan. 30, 2020).

Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No. Case
          3:20-cv-00223-JMK
                3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 6 of 79                      6
       19.    Plaintiff ARCTIC VILLAGE COUNCIL is a federally recognized Indian

Tribe and the Tribal government of the community of Arctic Village. 2 Arctic Village is

situated on the southern side of the Arctic Refuge, along the east fork of the Chandalar

River and about 100 miles north of Fort Yukon, Alaska. Arctic Village Council engaged

in government-to-government consultation with Defendants and submitted extensive

comments relating to the Leasing Program. Arctic Village Council also served as a

cooperating agency in Defendants’ environmental review and decision-making process,

as well as a consulting party in Defendants’ NHPA § 106 review for the Leasing

Program. Throughout these efforts, Arctic Village Council consistently maintained that

the proposed oil and gas leasing program would cause harm to the migratory wildlife that

rely on the Coastal Plain of the Arctic Refuge, and that such a program would cause harm

to the Tribe and its members.

       20.    Plaintiff VENETIE VILLAGE COUNCIL is a federally recognized Indian

Tribe and the Tribal government of the community of Venetie. 3 Venetie is located south

of the Arctic Refuge, on the north side of the Chandalar River and about forty-five miles

northwest of Fort Yukon, Alaska. Venetie Village Council engaged in government-to-

government consultation with Defendants and submitted extensive comments relating to

the Leasing Program. Venetie Village Council also served as a cooperating agency in

Defendants’ environmental review and decision-making process, as well as a consulting


2
  Arctic Village Council is federally recognized as “Arctic Village.” See 85 Fed. Reg. at
5,466.
3
  Venetie Village Council is federally recognized as “Village of Venetie.” See id. at
5,467.
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No. Case
          3:20-cv-00223-JMK
                3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 7 of 79                    7
party in Defendants’ NHPA § 106 review for the Leasing Program. Throughout these

efforts, Venetie Village Council consistently maintained that the proposed oil and gas

leasing program would cause harm to migratory wildlife that rely on the Coastal Plain of

the Arctic Refuge, and that such a program would cause harm to the Tribe and its

members.

       21.    The members of the three Plaintiff Tribes described above are Neets’ąįį

Gwich’in and, to a lesser extent, Gwich’yaa and Dihaii Gwich’in. These are subsets of

the larger Gwich’in Nation, whose territory extends from the northeastern Interior of

Alaska to the Yukon and Northwest Territories in Canada. Historically, Gwich’in people

in northeastern Alaska lived a highly nomadic life. They used seasonal camps and semi-

permanent settlements, such as Arctic Village and Venetie, for hunting, fishing, and other

subsistence activities, and they traded with Inupiat Eskimos on the Arctic coast. Under

the stewardship of Plaintiffs and other Tribes over many centuries, the Coastal Plain has

remained an intact ecosystem which continues to support vibrant and productive

subsistence ways of life beyond the borders of the Coastal Plain.

       22.    Gwich’in communities have become more settled in recent decades. The

Venetie Indian Reservation was established in 1943, and the first school was built in

1959. When Congress enacted the Alaska Native Claims Settlement Act (“ANCSA”) in

1971, Arctic Village and Venetie opted for fee title to the 1.8 million acres of land in the

former reservation, and they have rejected both municipal government and ANCSA

corporation structures. Today, Arctic Village and Venetie each serve as a home base for

their residents to maintain their robust traditional culture and subsistence lifeways. They
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No. Case
          3:20-cv-00223-JMK
                3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 8 of 79                       8
rely heavily on caribou, birds, and other subsistence resources throughout the

surrounding region, including wildlife that breeds, forages, inhabits, and migrates to and

from the Coastal Plain of the Arctic Refuge.

       23.    Gwich’in people view their relationship to their aboriginal homelands and

the wild resources found therein more broadly than federal agencies and other Western

observers. While the resources that rely on the Coastal Plain certainly serve as a primary

source of food, the Tribal members’ relationship to the land and wildlife is also critically

important for maintaining their Native language and dialects, cultural heritage and

identity, community and family cohesion, spiritual and religious beliefs and ceremonies,

transmission of knowledge and customs to children, connections with ancestors,

intergenerational equity, and a whole host of other aspects of Gwich’in society.

       24.    The way of life of Plaintiffs’ Tribal members and that of their communities

depend on the Porcupine Caribou Herd, migratory waterfowl, and other wildlife that rely

on the Coastal Plain of the Arctic Refuge. These wild resources are essential for

subsistence and for maintaining sharing networks, kinship ties, and other social, cultural,

physical, spiritual, and religious aspects of their identity and well-being. Many

individual Tribal members testified at one or more of the public hearings relating to the

Leasing Program, and they have been personally affected by the Defendants’ decision to

approve the Leasing Program.

       25.    With respect to the agency actions, findings, and conclusions challenged in

this Complaint, Plaintiffs and their members have standing and they have exhausted

administrative remedies.
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No. Case
          3:20-cv-00223-JMK
                3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 9 of 79                       9
       26.    Defendants’ inadequate consultation and reviews in violation of ANILCA,

the Refuge Act, the Tax Act, NHPA, NEPA, and the standards for agency decision-

making in the APA have adversely affected and aggrieved Plaintiffs and their members

by interfering with their ability to meaningfully participate in and influence governmental

decision-making processes relating to the Leasing Program and denying them a

meaningful opportunity to exercise the statutory rights they possess under these statutes

and regulatory schemes.

       27.    Defendants’ unlawful decisions approving and issuing the Final EIS,

ANILCA § 810 Final Evaluation, and NHPA §106 PA and failing to carry out

meaningful and legally sufficient subsistence, historic property, and environmental

review processes have adversely affected and aggrieved Plaintiffs and their members by

failing to adequately consider impacts and implement protections for subsistence, historic

properties, and wildlife and their habitat.

       28.    Defendants’ violations of ANILCA, the Refuge Act, the Tax Act, NHPA,

NEPA, and the standards for agency decision-making in the APA have resulted in an

unlawful decision in the ROD approving the Leasing Program on the Coastal Plain

without adequate protections for Tribal interests, and this unlawful decision has adversely

affected and aggrieved Plaintiffs and their members.

B.     Defendants

       29.    Defendant DAVID L. BERNHARDT is sued in his official capacity as

Secretary of the United States Department of the Interior (“DOI”). Defendant Bernhardt

has responsibility for overseeing the activities and decisions of DOI, the United States
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 10 of 79                    10
Bureau of Land Management (“BLM”), United States Fish and Wildlife Service

(“FWS”), and other DOI sub-agencies.

       30.    Defendant UNITED STATES DEPARTMENT OF THE INTERIOR is the

department of the executive branch of the federal government responsible for overseeing

the activities and decisions of BLM, FWS, and other sub-agencies. The mission of DOI

is to conserve and manage the Nation’s natural resources and cultural heritage for the

benefit of the American people, provide scientific and other information about natural

resources and natural hazards to address societal challenges and create opportunities for

the American people, and honor the Nation’s trust responsibilities and special

commitments to American Indians, Alaska Natives, and affiliated island communities to

help them prosper.

       31.    Defendant UNITED STATES BUREAU OF LAND MANAGEMENT is a

federal agency within DOI entrusted with the administration of the public lands. The

mission of BLM is to sustain the health, diversity, and productivity of the public lands for

the use and enjoyment of present and future generations.

       32.    Defendant UNITED STATES FISH AND WILDLIFE SERVICE is a

federal agency entrusted with managing the National Wildlife Refuge System, a diverse

network of lands and waters dedicated to conserving America’s rich fish and wildlife

heritage, including the Arctic Refuge. The mission of FWS is to assist in the

development and application of an environmental stewardship ethic for our society, based

on ecological principles, scientific knowledge of fish and wildlife, and a sense of moral

responsibility; guide the conservation, development, and management of the Nation’s fish
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 11 of 79                    11
and wildlife resources; and administer a national program to provide the public

opportunities to understand, appreciate, and wisely use fish and wildlife resources.

                                        IV. FACTS

A.     Gwich’in People and the Coastal Plain of the Arctic National Wildlife Refuge

       33.    The Arctic Refuge is a breathtaking, resplendent landscape—one of very

few remaining in the world—and it lies at the heart of the traditional way of life for the

Gwich’in people.

       34.    The Coastal Plain region of the Arctic Refuge stretches southward from

barrier islands in the Beaufort Sea to the foothills of the Brooks Range. It is an area of

rolling hills, small lakes, and braided rivers dominated by tundra vegetation.

       35.    The Coastal Plain serves as the calving grounds for the Porcupine Caribou

Herd, which migrates there in the summer to give birth, raise their young, seek relief

from insects, avoid predators, and forage on high quality food.

       36.    Gwich’in people enjoy a close and lasting relationship with these caribou,

which pass through and near Gwich’in lands and communities on their annual migration.

Caribou are the main source of subsistence harvests as well as a spiritual and cultural

treasure for the nine Gwich’in communities along or near the migration route in Alaska:

Arctic Village, Beaver, Birch Creek, Canyon Village, Chalkyitsik, Circle, Eagle Village,

Fort Yukon, and Venetie.

       37.    Gwich’in have maintained their culture, identity, and integrity as traditional

Indigenous inhabitants of the area, with sacred relationships to the land and caribou, for

thousands of years. Their culture relies upon and honors the caribou and the ancestral
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 12 of 79                     12
homelands that have provided for them. For them, the Coastal Plain is Iizhik Gwats’an

Gwandaii Goodlit, the Sacred Place Where Life Begins.

       38.    The Sacred Place Where Life Begins is an historic property to which

Plaintiffs ascribe traditional religious and cultural significance. Plaintiffs repeatedly

provided information to BLM that the Sacred Place Where Life Begins is an historic

property of traditional religious and cultural significance, a traditional cultural property

(“TCP”), and a cultural landscape that must be taken into account in the NHPA § 106

process.

       39.    In addition to caribou, the Coastal Plain is also home to many migratory

bird species that are important for sustaining Gwich’in people’s traditional subsistence

culture and way of life. A profusion of vegetation and insect life on the Coastal Plain in

the spring, summer, and fall attracts tens of thousands of geese and other birds each year

as part of their annual migrations across six continents. Tribal members hunt these

migratory geese and gather their eggs, and both activities are important for social

cohesion and for the transmission of language and cultural values from one generation to

the next.

B.     Procedural History

       40.    From 2018 to 2019, Defendants conducted an environmental review

pursuant to NEPA for the Leasing Program. Defendants also conducted ANILCA § 810

and NHPA § 106 reviews concurrently with the NEPA review.

       41.    Defendant BLM served as the lead agency in preparing the EIS and

conducting the ANILCA § 810 and NHPA § 106 reviews, under the supervision of
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 13 of 79                       13
Defendant DOI. Cooperating agencies in BLM’s NEPA review included FWS, the

United States Environmental Protection Agency, State of Alaska, North Slope Borough,

Native Village of Kaktovik, and Plaintiffs.

       42.    Defendants published a Notice of Intent to prepare an EIS for the Leasing

Program on April 20, 2018, and they carried out a formal scoping period from May

through July 2018. 83 Fed. Reg. 17,562 (Apr. 20, 2018). The Notice of Availability of

the Draft EIS was published on December 28, 2018, and public comments were accepted

until March 13, 2019. 83 Fed. Reg. 67,337 (Dec. 28, 2018). In February 2019,

Defendants held public meetings at various locations in Alaska and Washington, DC.

       43.    Plaintiffs participated extensively in the agency review processes, including

without limitation scoping, Draft EIS review, ANILCA § 810 evaluation, and the NHPA

§ 106 process. Plaintiffs’ leaders and members gave testimony at public meetings,

submitted written comments, participated in government-to-government consultations,

and served as cooperating agencies and consulting parties.

       44.    Defendants published the Final EIS and ANILCA § 810 Final Evaluation

on September 20, 2019, 84 Fed. Reg. 50,472 (Sept. 25, 2019), executed the NHPA § 106

PA, which became effective on October 4, 2019, and issued the ROD approving the

Leasing Program on August 17, 2020. 85 Fed. Reg. 51,754 (Aug. 21, 2020).

       45.    On a separate track, in the spring of 2018, SAExploration, Inc., submitted a

detailed application to Defendants seeking authorization to conduct large-scale and

intensive pre-leasing seismic survey activities throughout the Coastal Plain. In the

summer of 2018, Defendants initiated a separate NEPA review for these activities.
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 14 of 79                  14
Although the results of pre-leasing seismic surveying are intended to inform the Leasing

Program, Defendants excluded these proposed activities and analysis of their impacts

from the environmental review for the Leasing Program. When the Final EIS for the

Leasing Program was published in September 2019, the pre-leasing seismic NEPA

review process remained in the early stages of scoping and had been “paused,” according

to Defendants’ website. As such, the final information and analyses from the pre-leasing

seismic NEPA review were not available and could not be incorporated into or relied on

in the Final EIS.

C.     ANILCA § 810 Process

       46.    Defendants acknowledged the “importance of the program area to

caribou—particularly the [Porcupine Caribou Herd] and [Central Arctic Herd]”—and that

twenty-two Alaskan communities engage in subsistence use of these caribou. ANILCA §

810 Final Evaluation, FEIS appx. E, at E-3.

       47.    Defendants conducted a Tier 1 evaluation under ANILCA § 810 with

respect to only four communities: the two Neets’ąįį Gwich’in communities of Arctic

Village and Venetie and the two Inupiat communities of Kaktovik and Nuiqsut.

       48.    Defendants thus included only two of the nine Gwich’in communities in

Alaska in its ANILCA § 810 evaluation.

       49.    Defendants’ rationale for limiting the Tier 1 evaluation to only four

communities was that these were the “closest to the program area and have subsistence

uses in or near the program area or rely heavily on resources that use the program area.”

Id.
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 15 of 79                15
       50.    Defendants thus applied an erroneously high threshold at the outset of the

Tier 1 evaluation based on close proximity and “heav[y]” subsistence use.

       51.    On the basis of that threshold, Defendants excluded seven Gwich’in

communities despite their acknowledgment that those communities also engaged in

subsistence use of the caribou that would be affected by the Leasing Program.

       52.    Defendants’ Tier 1 evaluation is flawed and inadequate in many ways.

       53.    Defendants failed to properly evaluate the effect of the proposed Leasing

Program on subsistence uses and needs for many reasons, including without limitation

Defendants’: (a) utilization of an overly narrow definition of subsistence; (b) imposition

of unduly restrictive thresholds, such as whether a resource comprised the “majority” of

wild foods consumed by residents; (c) exclusion of culturally important resources, such

as migratory birds, and culturally important practices, such as bartering and sharing; (d)

flawed and inadequate analysis of caribou impacts, including without limitation major

data gaps, erroneous facts and reasoning concerning displacement distance and calving

habitat, and overreliance on mitigation measures not shown to be effective; (e) failure to

adequately identify which lands are needed for subsistence purposes; (f) flawed and

inadequate analysis of cumulative impacts, including without limitation (i) lack of a

meaningful analysis of climate change; (ii) overreliance on unproven mitigation; (iii)

failure to meaningfully evaluate the impacts of oil and gas activities on caribou and

migratory bird abundance; (iv) failure to meaningfully evaluate the impacts of oil and gas

activities on caribou and migratory bird availability and access for subsistence

communities; (iv) failure to meaningfully evaluate the impacts of transportation on
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 16 of 79                   16
caribou and migratory bird abundance; and (v) failure to meaningfully evaluate the

impacts of transportation on caribou availability and access for subsistence communities;

and (g) failure to meaningfully consider and take into account the comments and

traditional knowledge provided by Plaintiffs, other Tribes, and their members.

       54.    Defendants failed to adequately consider the availability of other lands for

the Leasing Program that would have lesser impacts on subsistence.

       55.    Defendants failed to adequately consider other alternatives to the Leasing

Program that would reduce or eliminate the use, occupancy, or disposition of public lands

needed for subsistence purposes, including without limitation: (a) phased-leasing of only

400,000 acres of the highest hydrocarbon areas; (b) allowing less than 2,000 acres of

surface development; (c) prohibiting seismic exploration on areas of the Coastal Plain not

offered for lease; (d) not offering certain lands for leasing, such as caribou calving and

post-calving areas; and (e) more protective lease stipulations and required operating

procedures to protect caribou, migratory birds, subsistence, and other Coastal Plain

resources, uses, and values.

       56.    Defendants failed to conduct a meaningful analysis of abundance,

availability, and access for all subsistence communities and all subsistence resources.

       57.    Defendants applied an overly high threshold to determine whether to

proceed with a Tier 2 analysis.

       58.    With respect to Arctic Village and Venetie, as well as Nuiqsut, Defendants

found that the Leasing Program would not significantly restrict subsistence uses and, as



Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 17 of 79                     17
such, did not conduct Tier 2 analyses, hold any formal subsistence hearings, or make any

formal findings pursuant to ANILCA § 810(a)(3) in connection with these communities.

       59.    With respect to Kaktovik, Defendants found that the Leasing Program may

significantly restrict subsistence uses and thus conducted a Tier 2 analysis relating to

Kaktovik. Defendants held a formal subsistence hearing in Kaktovik on February 5,

2019, and included formal findings relating to Kaktovik pursuant to ANILCA § 810(a)(3)

in their Final Evaluation.

       60.    Defendants’ Tier 2 evaluation and determinations are flawed and

inadequate in many ways.

       61.    Defendants’ determination that the Leasing Program’s significant

restriction of subsistence use is necessary, consistent with sound management principles

for the utilization of public lands, is erroneous for many reasons, including without

limitation: (a) Defendants’ improper exclusion of numerous subsistence communities,

including without limitation Arctic Village, Venetie, and the seven other Gwich’in

subsistence communities that Defendants have acknowledged are reliant on the caribou

that will be affected by the Leasing Program; (b) the many flaws and inadequacies of the

Tier 1 evaluation described above; (c) Defendants’ overreliance on unproven mitigation;

(d) Defendants’ failure to adequately consider the availability of other lands with lesser

impacts on subsistence; (e) Defendants’ failure to consider alternatives that would reduce

or eliminate the use, occupancy, or disposition of public lands needed for subsistence

purposes, such as the examples described above; and (f) Defendants’ erroneous

interpretations and applications of the Tax Act described below.
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 18 of 79                     18
       62.    Defendants’ determination that the Leasing Program will involve the

minimal amount of public lands necessary to accomplish its purposes is erroneous for

many reasons, including without limitation: (a) Defendants’ improper exclusion of

numerous subsistence communities, including without limitation Arctic Village, Venetie,

and the seven other Gwich’in subsistence communities that Defendants have

acknowledged are reliant on the caribou that will be affected by the Leasing Program; (b)

the many flaws and inadequacies of the Tier 1 evaluation described above; (c)

Defendants’ overreliance on unproven mitigation; (d) Defendants’ failure to adequately

consider the availability of other lands with lesser impacts on subsistence; (e)

Defendants’ failure to consider alternatives that would reduce or eliminate the use,

occupancy, or disposition of public lands needed for subsistence purposes, such as the

examples described above; and (f) Defendants’ erroneous interpretations and applications

of the Tax Act described below.

       63.    Defendants’ determination that reasonable steps will be taken to minimize

adverse effects upon subsistence uses and resources resulting from the Leasing Program

is erroneous for many reasons, including without limitation: (a) Defendants’ improper

exclusion of numerous subsistence communities, including without limitation Arctic

Village, Venetie, and the seven other Gwich’in subsistence communities that Defendants

have acknowledged are reliant on the caribou that will be affected by the Leasing

Program; (b) the many flaws and inadequacies of the Tier 1 evaluation described above;

(c) Defendants’ overreliance on unproven mitigation; (d) Defendants’ failure to

adequately consider the availability of other lands with lesser impacts on subsistence; (e)
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 19 of 79                 19
Defendants’ failure to consider alternatives that would reduce or eliminate the use,

occupancy, or disposition of public lands needed for subsistence purposes, such as the

examples described above; and (f) Defendants’ erroneous interpretations and applications

of the Tax Act described below.

       64.    The problems with Defendants’ ANILCA § 810 evaluation are

compounded by their reliance on the information in the Final EIS. Defendants’ faulty

NEPA review (described below) undermined the ANILCA § 810 evaluation in numerous

ways, including without limitation Defendants’: (a) erroneous interpretations and

applications of the Tax Act; (b) a development scenario based on erroneous assumptions

later rejected by Defendants; (c) exclusion of pre-leasing seismic surveying activities; (d)

utilization of low oil production estimates and associated development levels; (e)

consideration of only development-maximizing action alternatives; (f) failure to conduct

or take into account NHPA § 106 consultation concerning broad historic properties; (g)

failure to take into account comments and traditional knowledge provided by Tribes and

their members; and (h) deeply flawed and inadequate analyses of direct and indirect

effects, cumulative impacts, and mitigation measures.

D.     NHPA § 106 Process

       65.    During meetings and through comments, Plaintiffs repeatedly urged

Defendants to initiate the NHPA § 106 process early enough in the development of the

Leasing Program that it would inform the development, evaluation, and selection of

Leasing Program, or development scenario, alternatives. Defendants failed to do so.



Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 20 of 79                  20
       66.    Defendants published their Notice of Intent to prepare an EIS in April

2018. During scoping thereafter, Defendants held a three-day workshop to develop and

evaluate Leasing Program alternatives in July 2018. A preliminary Draft EIS containing

the alternatives that had already been selected for evaluation was shared with cooperating

agencies in early August 2018.

       67.    By this time, Defendants had not held a single NHPA § 106 consultation or

meeting with Plaintiffs and all consulting parties. The first NHPA § 106 meeting took

place in late October 2018. The purpose of the October 2018 meeting was simply to

inform consulting parties of Defendants’ timeline for developing a PA; nothing

substantive was discussed.

       68.    When the Draft EIS was released to the public in late December 2018,

Defendants had not held a single NHPA § 106 consultation with Plaintiffs. On Plaintiffs’

information and belief, Defendants had not engaged in substantive discussions with any

consulting parties concerning the NHPA § 106 process, historic properties within the

Leasing Program’s area of potential effects (“APE”), potential adverse effects of the

Leasing Program on historic properties, possible alterations or modifications to avoid,

minimize, or mitigate those effects, the PA, or other aspects of the NHPA § 106 process.

       69.    Defendants’ failure to initiate the NHPA § 106 process early enough meant

that neither the process nor the historic properties it is meant to protect informed

Defendants’ development, evaluation, and selection of the alternatives that were

evaluated in the NEPA process or the final alternative that was selected by Defendants in

the ROD.
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 21 of 79                  21
       70.    None of the action alternatives evaluated by Defendants, including the

alternative selected in the ROD, considered alternatives or modifications to the Leasing

Program what would avoid, minimize, or mitigate adverse effects to historic properties,

including cultural landscapes and TCPs, specifically, the Sacred Place Where Life

Begins. Instead, all of the action alternatives evaluated by Defendants, including the

alternative selected in the ROD, maximize industrial oil and gas development without

taking into account the Leasing Program’s effects on historic properties, including

without limitation the following. Each action alternative: (a) allows seismic surveying to

occur throughout the entire program area, including areas closed to leasing; (b) allows

leasing in the majority or entirety of the program area; (c) allows for surface development

on at least 2,000 acres; (d) fails to exclude key lands from leasing, such as caribou

calving and post-calving areas; and (e) is subject to mitigation measures which have not

been developed in consultation with Plaintiffs and other consulting parties in the NHPA §

106 process, analyzed or shown to be effective, and are broadly subject to waivers,

exemptions, and modifications.

       71.    The belated NHPA § 106 “process” undertaken by Defendants was

woefully and legally deficient in numerous ways. The following are a few examples.

       72.    Defendants failed to engage in adequate and meaningful NHPA § 106

consultations. The interactions Defendants had with Plaintiffs were pro forma and failed

to take their concerns, comments, and traditional knowledge about historic properties and

potential adverse effects into account in any meaningful way. On information and belief,

Defendants’ interactions with other consulting parties were similarly inadequate.
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 22 of 79                   22
       73.    For example, Defendants planned to conduct interviews in Arctic Village

and Venetie in December 2018 and January 2019 as part of their effort to identify historic

properties and evaluate their eligibility for inclusion in the National Register of Historic

Places (“National Register”). These consultations were cancelled. Defendants eventually

conducted interviews in Venetie and Fairbanks in April 2019, but Defendants never

conducted interviews in Arctic Village. Defendants never engaged in consultation with

Plaintiffs to identify and evaluate the National Register-eligibility of historic properties

potentially affected by the Leasing Program. Instead, Plaintiffs were forced to conduct

interviews on their own and provide the transcripts to Defendants along with information

about the National Register-eligibility of such properties. Defendants thus failed to make

a reasonable and good faith effort to identify historic properties potentially affected by

the Leasing Program, to fulfill their statutory obligation to comply with NHPA § 106

requirements, and to bear full legal and financial responsibility for such compliance. See

36 C.F.R. §§ 800.2(a), 800.4(b)(1).

       74.    Defendants never engaged in NHPA § 106 consultations with Plaintiffs to

apply the adverse effects criteria, see id. § 800.5(a), and develop alternatives and

modifications to the Leasing Program to avoid, minimize, or mitigate adverse effects. Id.

§ 800.6(a). On information and belief, Defendants failed to meaningfully and adequately

consult with other consulting parties as well.

       75.    In March 2019, Defendants provided Plaintiffs and other consulting parties

with a draft PA and held a meeting the next day to discuss it, despite none of the

consulting parties, including Plaintiffs, having had sufficient time to review it. In June
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 23 of 79                       23
2019, Defendants provided Plaintiffs and other consulting parties with a second draft of

the PA. In July 2019, Defendants held a meeting with Plaintiffs and other consulting

parties, but instead of discussing the second draft PA, Defendants merely indicated they

would review the consulting parties’ written comments on the second draft and declined

to engage in substantive discussions. In sum, Defendants accepted written comments

from Plaintiffs and, on information and belief, other consulting parties concerning the PA

but never engaged in meaningful consultations with them about it.

       76.    As a result of Defendants’ superficial approach to consultation, they failed

to give Plaintiffs special consideration, recognizing their special expertise in identifying

and evaluating historic properties and adverse effects, and the government-to-government

relationship, as required in the NHPA § 106 process. On information and belief,

Defendants likewise failed to give special consideration to other Tribal consulting parties

as well.

       77.    Defendants failed to adequately consult with Plaintiffs at specific steps in

the NHPA § 106 process, including but not limited to: (a) information-gathering; (b)

identification and evaluation of the National Register-eligibility of historic properties

potentially affected by the Leasing Program; (c) assessment of the Leasing Program’s

effects on historic properties; (d) resolution of adverse effects by developing and

evaluating alternatives and modifications to the Leasing program that avoid, minimize,

and mitigate adverse effects; (e) and development and implementation of the PA. On

information and belief, Defendants’ failures extend to other consulting parties as well.



Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 24 of 79                     24
       78.    Defendants also improperly limited the scope of the NHPA § 106 process

to small, localized historic properties and refused to consider larger historic properties,

such as TCPs and cultural landscapes, including the Sacred Place Where Life Begins.

Plaintiffs emphasized the deep traditional religious and cultural significance to them of

the Sacred Place Where Life Begins, submitted extensive documentation of its

significance, integrity, and contributing resources, and repeatedly urged Defendants to

take into account this historic property in their NHPA § 106 evaluation. Defendants

declined to do so, deferring identification and evaluation, assessment of effects, and

resolution of adverse effects through the development of avoidance, minimization, and

mitigation plans until later stages of oil and gas development, i.e., post-leasing, when

applications for permits to drill (“APD”) are submitted.

       79.    Defendants took the position that they were not required to carry out these

steps prior to the APD stage because approval of the Leasing Program would not

authorize ground-disturbing activities. This position is based on unlawfully narrow

interpretations of Defendants’ NHPA § 106 obligations and the adverse effects federal

agencies must consider. Adverse effects that must be considered include without

limitation direct, indirect, reasonably foreseeable, and cumulative effects, as well as

effects not involving physical alterations. See 36 C.F.R. § 800.5(a)(1).

       80.    Defendants’ position is also erroneous because the scope of subsequent

reviews will be limited to the specific sub-areas being permitted. Only at the leasing

stage is it possible to consider the adverse effects of the entire Leasing Program on

landscape-level historic properties, such as the Sacred Place Where Life Begins, as well
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 25 of 79                      25
as avoidance, minimization, and mitigation measures for the entire Leasing Program that

reduce such effects.

       81.    As a result of their unlawfully narrow scope, Defendants failed to properly

identify and evaluate the National Register-eligibility of landscape-level historic

properties, including the Sacred Place Where Life Begins, failed to assess the effects of

the Leasing Program on such properties, and failed to develop and consider alternatives

or modifications to the Leasing Program that would avoid, minimize, or mitigate such

adverse effects.

       82.    Defendants also failed to engage the public in the NHPA § 106 process.

Defendants never provided the public with information about the undertaking and its

effects on historic properties. Further, Defendants never provided the public with notice

or an opportunity to comment on the NHPA § 106 process, including without limitation

key steps such as the identification and evaluation of historic properties, assessment of

effects, resolution of adverse effects through the development and evaluation of

alternatives and modifications to the Leasing Program that avoid, minimize, and mitigate

adverse effects, and development and implementation of the PA.

       83.    Additionally, the NHPA § 106 process was not completed before the

issuance of the Draft EIS or by the end of the public comment period for the NEPA

review. As a result, during the NEPA review process, the public was not informed about

and did not have a meaningful opportunity to comment on numerous issues relating to the

NHPA § 106 process, including but not limited to key steps such as the identification and

evaluation of historic properties, assessment of effects, resolution of adverse effects
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 26 of 79                    26
through the development and evaluation of alternatives and modifications to the Leasing

Program that avoid, minimize, and mitigate adverse effects, and development and

implementation of the PA.

       84.    The Final PA was signed by BLM and the Alaska State Historic

Preservation Officer (“SHPO”) on September 20 and 23, 2019, respectively. The Notice

of Availability for the Final EIS was published a few days later on September 25, 2019.

The Final PA was then signed by FWS on September 30, 2019. The Final PA when into

effect when it was signed by the Advisory Council on Historic Preservation (“ACHP”) on

October 4, 2019.

       85.    Despite the close timing of the finalization of these NEPA and NHPA §

106 documents, the PA was not included as an appendix to the Final EIS or otherwise

made available to the public. Defendants did not inform Plaintiffs that the Final PA was

executed until March 11, 2020.

E.     NEPA REVIEW PROCESS

       86.    The reasonably foreseeable development (“RFD”) scenario serves as the

basis for the entire Leasing Program EIS, including without limitation its action

alternatives and its evaluation of direct and indirect impacts, cumulative impacts, and

mitigation measures. The RFD and the Leasing Program EIS are fundamentally flawed

in numerous ways, including without limitation the following.

       87.    Defendants relied on unduly low oil production estimates ranging from

about 2.4 billion barrels of oil (“BBO”) for Alternatives D1 and D2 to roughly 2.7 BBO

for Alternative C and 3.0 BBO for Alternative B. Defendants have erroneously
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 27 of 79                  27
characterized these oil production estimates as “optimistic high-production” levels used

to “minimize the chance that the resultant impact analysis will understate potential

impacts.” Final EIS, at B-3. Truly high-end estimates, however, would be approximately

10.0 BBO or greater, and the corresponding extent of oil and gas facilities and operations

evaluated in the action alternatives would be approximately triple what is described in the

Final EIS. Defendants’ use of unduly low oil production estimates resulted in an

understatement of impacts in the Final EIS.

       88.    Defendants improperly excluded pre-leasing seismic surveying activities

from the NEPA review for the Leasing Program, rather than considering these closely

interrelated activities as part of the same NEPA review process. As a result, Defendants

failed to acknowledge and properly evaluate the combined impacts of these activities, and

this led to an understatement of impacts in the Final EIS.

       89.    None of the action alternatives in the Final EIS maximize protection for

subsistence, wildlife, habitat, ecosystems, historic properties, cultural landscapes, TCPs,

and/or public health. Instead, all of the action alternatives in the Final EIS maximize

industrial oil and gas development in multiple ways, including but not limited to the

following. Each action alternative: (a) allows seismic surveying to occur throughout the

entire program area, including areas closed to leasing; (b) allows leasing in the majority

or entirety of the program area; (c) allows for surface development on at least 2,000

acres; (d) fails to exclude key lands from leasing, such as caribou calving and post-

calving areas; and (e) is subject to mitigation measures which have not been analyzed or

shown to be effective and are broadly subject to waivers, exemptions, and modifications.
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 28 of 79                   28
       90.    Due to the flawed ANILCA § 810 process described above, the action

alternatives in the Final EIS reflect inadequate Tier 1 analyses for too few subsistence

communities and do not reflect any Tier 2 formal subsistence hearings or findings

relating to Arctic Village, Venetie, or any other Gwich’in subsistence community. As a

consequence, Defendants failed to adequately consider which areas not to offer for

leasing to reduce impacts on subsistence, and the alternatives do not include sufficient

features designed to reduce impacts on subsistence. Similarly, due to the delayed,

deferred, and inadequate NHPA § 106 process described above, the action alternatives in

the Final EIS do not reflect the required consultations and evaluations with respect to

historic properties, including cultural landscapes and TCPs, and do not include features

designed to reduce adverse effects on them.

       91.    The analyses of direct and indirect effects, cumulative impacts, and

mitigation measures in the Final EIS are flawed and inadequate in numerous ways,

including without limitation the following:

              a.     Subsistence, Sociocultural Systems, and Environmental Justice.

With respect to subsistence, sociocultural systems, and environmental justice, the flaws

and inadequacies in the Final EIS include without limitation: (i) inadequate baseline data

and other data gaps; (ii) erroneous assumptions; (iii) reliance on unduly low oil

production estimates and associated development levels; (iv) reliance on erroneous

interpretations of the Tax Act; (v) failure to analyze the impacts of pre-leasing seismic

activities; (vi) reliance on a flawed and inadequate ANILCA § 810 process; (vii) reliance

on a deferred, delayed, and inadequate NHPA § 106 process; (viii) inadequate
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 29 of 79                    29
demographic information, harvest data, and subsistence use maps for Arctic Village,

Venetie, and other communities; (ix) excessive focus on overall quantity of food

consumption and harvest with inadequate attention to culturally important subsistence

practices, such as egg-gathering, and inadequate attention to lower quantity but essential

subsistence activities in time periods and locations with limited resources; (x) inadequate

attention to the timing of harvesting; (xi) erroneous assumption that Kaktovik and

Nuiqsut are the only communities that could be precluded from subsistence use in the

program area; (xii) inadequate analysis of seismic activities and water withdrawals on

subsistence resources; (xiii) reliance on other flawed and inadequate analyses in the Final

EIS, such as those relating to caribou, waterfowl, soils, and vegetation (described below);

(xiv) overly generalized and non-quantified analysis; (xv) failure to take into account

traditional knowledge; (xvi) failure to meaningfully address climate change; (xvii)

cursory and inadequate cumulative impact analysis; (xviii) failure to analyze the efficacy

of reclamation and other mitigation measures; (xix) and overall understatement of

impacts.

              b.     Public Health. With respect to public health, the flaws and

inadequacies in the Final EIS include without limitation: (i) inadequate baseline data and

other data gaps; (ii) erroneous assumptions; (iii) reliance on unduly low oil production

estimates and associated development levels; (iv) reliance on erroneous interpretations of

the Tax Act; (v) failure to analyze the impacts of pre-leasing seismic activities; (vi)

inadequate analyses of public health impacts on Arctic Village, Venetie, and other

communities; (vii) deferral of a Health Impact Analysis and other evaluations until later
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 30 of 79                   30
stages of oil and gas development; (viii) reliance on an inadequate ANILCA § 810

process; (ix) inadequate and inaccurate data regarding subsistence resources, subsistence

activities, and wild food consumption; (x) reliance on other flawed and inadequate

analyses in the Final EIS, such as those relating to subsistence, sociocultural systems,

environmental justice, caribou, and waterfowl (described above and below); (xi) failure

to take into account traditional knowledge; (xii) failure to meaningfully address climate

change; (xiii) cursory and inadequate cumulative impact analysis that excludes Arctic

Village and Venetie and other communities; (xiv) failure to analyze the efficacy of

mitigation measures; and (xv) overall understatement of impacts.

              c.     Cultural Resources. With respect to cultural resources, the flaws and

inadequacies in the Final EIS include without limitation: (i) inadequate baseline data and

other data gaps; (ii) erroneous assumptions; (iii) reliance on unduly low oil production

estimates and associated development levels; (iv) reliance on erroneous interpretations of

the Tax Act; (v) failure to analyze the impacts of pre-leasing seismic activities; (vi)

failure to follow guidelines concerning ethnographic studies; (vii) reliance on a delayed,

deferred, and inadequate NHPA § 106 process; (viii) reliance on an inadequate ANILCA

§ 810 process; (ix) failure to consider psychosocial and other impacts of the Leasing

Program approval decision itself; (x) failure to take into account traditional knowledge;

(xi) failure to meaningfully address climate change; (xii) cursory and inadequate

cumulative impact analysis that fails to address colonialism, trauma, and other historical

impacts; (xiii) failure to analyze the efficacy of mitigation measures; and (xiv) overall

understatement of impacts.
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 31 of 79                    31
              d.     Caribou. With respect to caribou, the flaws and inadequacies in the

Final EIS include without limitation: (i) inadequate baseline data and other data gaps; (ii)

erroneous assumptions; (iii) reliance on unduly low oil production estimates and

associated development levels; (iv) reliance on erroneous interpretations of the Tax Act;

(v) failure to analyze the impacts of pre-leasing seismic activities; (vi) unreasonable 40%

threshold for important calving habitat; (vii) inadequate analysis of forage habitat and

vegetation types; (viii) failure to explain how acreages affected by development are

significant for caribou; (ix) failure to adequately analyze impacts on post-calving

grounds; (x) improper assumption that the Porcupine Caribou Herd will react in a manner

similar to other herds and excessive reliance on data from other herds; (xi) failure to

discuss general decline in caribou herds across the Arctic; (xii) inadequate analysis of

seismic activities and water withdrawals; (xiii) overly generalized and non-quantified

analysis; (xiv) failure to take into account traditional knowledge; (xv) failure to

meaningfully address climate change; (xvi) cursory and inadequate cumulative impact

analysis; (xvii) failure to analyze the efficacy of reclamation and other mitigation

measures; and (xviii) overall understatement of impacts.

              e.     Migratory Waterfowl. With respect to migratory waterfowl, the

flaws and inadequacies in the Final EIS include without limitation: (i) inadequate

baseline data and other data gaps; (ii) erroneous assumptions; (iii) reliance on unduly low

oil production estimates and associated development levels; (iv) reliance on erroneous

interpretations of the Tax Act; (v) failure to analyze the impacts of pre-leasing seismic

activities; (vi) inadequate analysis of seismic activities and water withdrawals; (vii)
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 32 of 79                    32
overly generalized and non-quantified analysis; (viii) failure to take into account

traditional knowledge; (ix) failure to meaningfully address climate change; (x) cursory

and inadequate cumulative impact analysis; (xi) failure to analyze the efficacy of

reclamation and other mitigation measures; and (xii) overall understatement of impacts.

              f.     Vegetation, Tundra, and Wetlands. With respect to vegetation,

tundra, and wetlands, the flaws and inadequacies in the Final EIS include without

limitation: (i) inadequate baseline data and other data gaps; (ii) erroneous assumptions;

(iii) reliance on unduly low oil production estimates and associated development levels;

(iv) reliance on erroneous interpretations of the Tax Act; (v) failure to analyze the

impacts of pre-leasing seismic activities; (vi) lack of meaningful analysis of habitat value

of vegetation, tundra, and wetlands and the impacts of their degradation on caribou,

waterfowl, and other wildlife; (vii) deferral of meaningful analysis until later stages of oil

and gas development; (viii) overreliance on non-comparable data from the Prudhoe Bay

region and other areas; (ix) inadequate analysis of seismic activities and water

withdrawals; (x) overly generalized and non-quantified analysis; (xi) limitation of scope

of impacts to the program area; (xii) failure to take into account traditional knowledge;

(xiii) failure to meaningfully address climate change; (xiv) cursory and inadequate

cumulative impact analysis; (xv) failure to analyze the efficacy of reclamation and other

mitigation measures; and (xvi) overall understatement of impacts.

              g.     Soils, Permafrost, Sand, and Gravel. With respect to soils,

permafrost, sand, and gravel, the flaws and inadequacies in the Final EIS include without

limitation: (i) inadequate baseline data and other data gaps; (ii) erroneous assumptions;
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 33 of 79                    33
(iii) reliance on unduly low oil production estimates and associated development levels;

(iv) reliance on erroneous interpretations of the Tax Act; (v) failure to analyze the

impacts of pre-leasing seismic activities; (vi) deferred consideration of gravel supply

plans, reclamation plans, and site-specific analysis based on them until later stages of oil

and gas development; (vii) inadequate analysis of seismic activities and water

withdrawals; (viii) inadequate evaluation of climate change; (ix) failure to account for

unique characteristics of the Coastal Plain; (x) overly generalized and non-quantified

analysis; (xi) limitation of scope of impacts to the program area; (xii) failure to take into

account traditional knowledge; (xiii) failure to meaningfully address climate change;

(xiv) cursory and inadequate cumulative impact analysis; (xv) failure to analyze the

efficacy of reclamation and other mitigation measures; and (xvi) overall understatement

of impacts.

       92.    In an effort to address the many flaws, inadequacies, and gaps in the Final

EIS, Defendants improperly relied on, purported to tier to, and/or attempted to

incorporate by reference, with little or no accompanying summary or explanation,

numerous other documents, including but not limited to non-NEPA documents, non-

federal documents, future or incomplete NEPA reviews, and NEPA reviews concerning

unrelated projects and activities.

F.     FINAL DECISION APPROVING THE LEASING PROGRAM

       93.    In the ROD, Defendants have selected and approved Alternative B, which

allows oil and gas development across virtually the entire Coastal Plain and is the most



Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 34 of 79                    34
damaging and destructive of the action alternatives presented in the Final EIS for the

Leasing Program.

       94.    Defendants’ rationale for this decision is that including the entire Coastal

Plain in the Leasing Program will ensure that it is making available the highest

hydrocarbon potential areas for lease and maximizing flexibility to ensure that these areas

will be developed. Defendants also contend there is too much uncertainty for them to

reasonably foresee which areas have the highest potential until after exploration drilling

occurs.

       95.    Defendants’ assertions appear inconsistent with the maps in the Final EIS

identifying specific areas of “high,” “medium,” and “low” hydrocarbon potential. See

FEIS, appx. A, maps 3-6 to 3-9 and 3-59. The Final EIS also discusses areas with

hydrocarbon potential, including their acreage, oil and gas recovery potential, and other

characteristics in Appendix B in connection with the RFD scenario and in various other

places in the Final EIS text and associated tables and figures. See, e.g., FEIS, at ES-4; 3-

50 to 3-51, tbls. 3-11, 3-12, 3-13, and 3-14; and appx. B, at B-3 to B-9, tbls. B-1, B-2,

and map B-1. Defendants presumably have access to additional information concerning

the oil and gas resources of the Coastal Plain in the Administrative Record, through the

studies required under ANILCA, and through ongoing interactions with the oil and gas

industry.

       96.    All of the lease stipulations and required operating procedures that

Defendants rely on to support their claims that they are adequately protecting subsistence,



Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 35 of 79                     35
wildlife, habitat, ecosystems, historic properties, cultural resources, and public health are

unproven and subject to waivers, exceptions, and modifications.

       97.    Defendants have failed to include meaningful protections for subsistence,

wildlife, habitat, ecosystems, historic properties, cultural resources, and public health.

       98.    Defendants have failed to make a determination that the Leasing Program is

a compatible use of the Arctic Refuge or that the Leasing Program fulfills the purposes of

the Refuge. Instead, Defendants merely indicate that they took the other Refuge purposes

into account and that there will be some adverse impacts on those purposes.

       99.    The RFD and EIS were developed based on erroneous and unlawful

interpretations of the Tax Act’s 2,000-acre provision, including without limitation the

understanding that this provision imposes a minimum acreage requirement (i.e., prohibits

any action alternative that provides for surface development covering less than 2,000

acres) and that it applies on a rolling rather than cumulative basis (i.e., allows for multiple

successive 2,000-acre areas of surface development).

       100.   In the ROD, Defendants abandoned these interpretations and set forth

several new legal interpretations of the Tax Act, which are likewise erroneous and

unlawful, including without limitation the following: (a) the “up to 2,000 surface acres”

language is not an upper limit on a range of surface acres that Defendants may allow but

part of a mandate that they must authorize production and support facilities covering the

entire 2,000 surface acres; (b) facilities counting toward the 2,000 acres must be both

“production” and “support facilities”; (c) other facilities assumed to count toward the

2,000 acres in the RFD and EIS, such as airstrips, roads, pads, gravel pits and stockpiles,
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 36 of 79                     36
and barge landing and storage facilities, may or may not be counted toward the 2,000

acres by future decision-makers; and (d) rights-of-way and easements are not subject to

the 2,000-acre limitation.

       101.   The ROD asserts that Defendants’ last-minute changes in interpretation do

not affect the validity of the EIS because the assumptions underlying its analysis of

environmental impacts were conservative and designed to overstate the impacts.

       102.   The ROD does not acknowledge the potential that, because there are now

many facilities ineligible to be counted toward the 2,000 acres and many others that

potentially will not be counted toward the 2,000 acres by future decision-makers, the

acreage associated with surface development could far exceed 2,000 acres and, as a

result, the EIS may actually understate environmental impacts or otherwise inaccurately

characterize impacts.

       103.   The potential for expansive surface impacts beyond the 2,000 acres

assumed in the EIS is compounded by Defendants’ erroneous interpretations that they are

subject to stringent mandates and have little or no discretion with respect to the 2,000

acres of surface development and the authorization of rights-of-way and easements for

exploration, development, production, and transportation facilities related to the Leasing

Program.

                             V. STATUTORY FRAMEWORK

A.     Alaska National Interest Lands Conservation Act

       104.   The Coastal Plain and surrounding areas were federally protected in 1960

through an order issued by the Secretary of the Interior. Pub. Land Order 2214 (Dec. 6,
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 37 of 79                   37
1960), 25 Fed. Reg. 12,598 (Dec. 8, 1960). This Order established the Arctic National

Wildlife Range “for the purpose of preserving unique wildlife, wilderness and

recreational values.”

       105.   Congress formally renamed the Arctic National Wildlife Range the Arctic

National Wildlife Refuge through the enactment of ANILCA in 1980. Pub. L. No. 96-

487, 94 Stat. 2371 (1980). Through ANILCA, Congress added four purposes for the land

now included within the Arctic Refuge, emphasizing the conservation and subsistence

objectives of ANILCA. These purposes are: “(i) to conserve fish and wildlife

populations and habitats in their natural diversity including, but not limited to, the

Porcupine caribou herd . . . , polar bears, grizzly bears, muskox, Dall sheep, wolves,

wolverines, snow geese, peregrine falcons and other migratory birds and Arctic char and

grayling; (ii) to fulfill the international treaty obligations of the United States with respect

to fish and wildlife and their habitats; (iii) to provide . . . the opportunity for continued

subsistence uses by local residents; and (iv) to ensure, to the maximum extent practicable

and in a manner consistent with the purposes set forth in paragraph (i), water quality and

necessary water quantity within the refuge.” Id. § 303(2)(B).

       106.   More generally, Congress’s intent in establishing conservation system units

under ANILCA was to “provide for the maintenance of sound populations of, and habitat

for, wildlife species of inestimable value to the citizens of Alaska and the Nation,

including those species dependent on vast relatively undeveloped areas; to preserve in

their natural state extensive unaltered arctic tundra, boreal forest, and coastal rainforest



Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 38 of 79                        38
ecosystems; to protect the resources related to subsistence needs; [and] to protect and

preserve historic and archeological sites, rivers, and lands.” 16 U.S.C. § 3101(b).

       107.   Congress further intended for fish and wildlife within ANILCA

conservation system units to be managed “in accordance with recognized scientific

principles and the purposes for which each conservation system unit is established,

designated, or expanded.” Id. § 3101(c); see id. § 3112(1).

       108.   Congress also intended for conservation system units established under

ANILCA to “provide the opportunity for rural residents engaged in a subsistence way of

life to continue to do so.” Id. § 3101(c); see id. § 3112(1). Congress found that the

“continuation of the opportunity for subsistence uses . . . is essential to Native physical,

economic, traditional, and cultural existence.” Id. § 3111(1).

       109.   Congress further found that the “situation in Alaska is unique in that, in

most cases, no practical alternative means are available to replace the food supplies and

other items gathered from fish and wildlife which supply rural residents dependent on

subsistence uses.” Id. § 3111(2). Congress therefore declared it to be federal policy that

the “utilization of the public lands in Alaska is to cause the least adverse impact possible

on rural residents who depend upon subsistence uses of the resources of such lands.” Id.

§ 3112(1).

       110.   Under ANILCA, the term “subsistence” is defined broadly to mean “the

customary and traditional uses by rural Alaska residents of wild, renewable resources for

direct personal or family consumption as food, shelter, fuel, clothing, tools, or

transportation; for the making and selling of handicraft articles out of nonedible
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 39 of 79                       39
byproducts of fish and wildlife resources taken for personal or family consumption; for

barter, or sharing for personal or family consumption; and for customary trade.” Id. §

3113.

        111.   Subsistence extends beyond a “sufficient food supply” and includes

“customary and traditional practices which ANILCA was designed to protect.” Alaska

Wilderness Rec’n & Tourism Ass’n v. Morrison, 67 F.3d 723, 731 (9th Cir. 1995).

        112.   To achieve these conservation and subsistence objectives, ANILCA

establishes both procedural and substantive requirements. Congress explained that the

“national interest in the proper regulation, protection, and conservation of fish and

wildlife on the public lands in Alaska and the continuation of the opportunity for a

subsistence way of life . . . require that an administrative structure be established for the

purpose of enabling rural residents who have personal knowledge of local conditions and

requirements to have a meaningful role in the management of fish and wildlife and of

subsistence uses on the public lands in Alaska.” 16 U.S.C. § 3111(5).

        113.   The ANILCA § 810 process takes place in two phases. Under the first step,

commonly known as “Tier 1,” the agency must consider: (a) the “effect” of the proposed

“use, occupancy, or disposition” on “subsistence uses and needs”; (b) the “availability of

other lands for the purposes sought to be achieved”; and (c) “other alternatives which

would reduce or eliminate the use, occupancy, or disposition of public lands needed for

subsistence purposes.” 16 U.S.C. § 3120(a). In conducting the Tier 1 evaluation, the

agency must consider cumulative impacts, along with direct and indirect impacts. See

City of Tenakee Springs v. Clough, 915 F.2d 1308, 1312 (9th Cir. 1990).
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 40 of 79                    40
       114.     If, after completing the Tier 1 evaluation, the agency determines that the

proposed activity “may significantly restrict subsistence uses,” the agency must proceed

to Tier 2.    Kunaknana v. Clark, 742 F.2d 1145, 1151 (9th Cir. 1984). The Tier 2

threshold is “quite low.” Sierra Club v. Penfold, 664 F. Supp. 1299, 1307 (D. Alaska

1987), aff’d 857 F.2d 1307 (9th Cir. 1988). Only a “threat of significant restriction” is

required, and such a restriction “need not be likely.” Hanlon v. Barton, 740 F. Supp.

1446, 1448 (D. Alaska 1988).

       115.     In Tier 2, the agency must provide notice, hold hearings, and make a series

of detailed findings and determinations demonstrating compliance with ANILCA’s

substantive standards. The agency is prohibited from authorizing the proposed activity

unless and until it: (a) “gives notice to the appropriate State agency and the appropriate

local committees and regional councils”; (b) “gives notice of, and holds, a hearing in the

vicinity of the area involved; and” (c) “determines that (A) such a significant restriction

of subsistence uses is necessary, consistent with sound management principles for the

utilization of the public lands, (B) the proposed activity will involve the minimal amount

of public lands necessary to accomplish the purposes of such use, occupancy, or other

disposition, and (C) reasonable steps will be taken to minimize adverse impacts upon

subsistence uses and resources resulting from such actions.” 16 U.S.C. § 3120(a).

       116.     Section 810 thus “provides that actions which would significantly restrict

subsistence uses can only be undertaken if they are necessary and if the adverse effects

are minimized.” Amoco Prod. Co. v. Vill. of Gambell, 480 U.S. 531, 554 (1987).



Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 41 of 79                      41
       117.     When the Secretary of the Interior is required to prepare an EIS under

NEPA, they or their designee “shall provide the notice and hearing and include the

findings required by subsection (a) of this section as part of such environmental impact

statement.” 16 U.S.C. § 3120(b).

       118.     Only after a federal agency has complied with ANILCA’s requirements

regarding subsistence is it authorized to “manage or dispose of public lands” under its

jurisdiction for other lawful uses or purposes. Id.

       119.     Furthermore, the Arctic Refuge and other refuges “shall be administered by

the Secretary . . . in accordance with the laws governing the administration of units of the

National Wildlife Refuge System, and this Act.” Pub. L. No. 96-487, § 304(a).

B.     National Wildlife Refuge System Administration Act

       120.     The Refuge Act governs the administration of the National Wildlife Refuge

System, including the Arctic Refuge. See 16 U.S.C. § 668dd.

       121.     The mission of the National Wildlife Refuge System is to “administer a

national network of lands and waters for the conservation, management, and where

appropriate, restoration of fish, wildlife, and plant resources and their habitats within the

United States for the benefit of present and future generations of Americans.” Id. §

668(d)(a)(2).

       122.     In administering the National Wildlife Refuge System, the Secretary of the

Interior must comply with statutory management standards, including but not limited to

obligations to “provide for the conservation of fish, wildlife, and plants, and their habitats

within the System;” “ensure that the biological integrity, diversity, and environmental
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 42 of 79                    42
health of the System are maintained;” and manage the System in a manner that

“contribute[s] to the conservation of the ecosystems of the United States.” Id. §

668dd(a)(4).

       123.    Each refuge “shall be managed to fulfill the mission of the System, as well

as the specific purposes for which that refuge was established.” Id. § 668dd(a)(3)(A).

       124.    The Secretary of the Interior also “shall not initiate or permit a new use of a

refuge or expand, renew, or extend an existing use of a refuge, unless the Secretary has

determined that the use is a compatible use.” Id. § 668dd(d)(3(A)(i).

       125.    A use is “compatible” if it will not “materially interfere with or detract from

the fulfillment of the mission of the [National Wildlife Refuge] System or the purposes of

the refuge.” Id. § 668ee(1).

       126.    Compatibility determinations must be in writing and based on the

Secretary’s “sound professional judgment.” 50 C.F.R. § 25.12.

       127.    “Sound professional judgment” means a decision “that is consistent with

principles of sound fish and wildlife management and administration, available science

and resources, and adherence to the requirements of [the Refuge] Act and other

applicable laws.” 16 U.S.C. § 668ee(3).

C.     Tax Act

       128.    For more than forty years, the State of Alaska and others sought

authorization for exploration and development activities in the Coastal Plain of the Arctic

Refuge, but they faced strong opposition from the local Alaska Native communities, as



Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 43 of 79                    43
well as the general public. Through ANILCA, Congress expressly prohibited such

development. 16 U.S.C. § 3143.

       129.    In 2017, a provision inserted into the Tax Act added an “oil and gas leasing

program on the Coastal Plain” as a new purpose of the Arctic Refuge and opened the

Coastal Plain to oil and gas leasing and development. Tax Act § 20001(b)(2)(B)(v). This

provision, however, did not modify the other purposes of the Arctic Refuge, and it did not

waive, eliminate, or alter any of the procedural requirements and substantive standards

applicable to the Arctic Refuge or its Coastal Plain under ANILCA, the Refuge Act,

NHPA, NEPA, and other statutes. See id. § 20001.

       130.    The Tax Act requires DOI, acting through BLM, to hold two lease sales

within four and seven years of the law’s enactment. Each lease sale must offer at least

400,000 acres of land on the Coastal Plain and must include the areas within the Coastal

Plain that have the “highest potential for the discovery of hydrocarbons.” Id. §

20001(c)(1). The Tax Act limited surface development associated with such leasing to a

maximum of 2,000 acres for oil and gas production and support facilities. See id. §

20001(c)(3).

D.     National Historic Preservation Act

       131.    When Congress enacted the NHPA in 1966, it found and declared that the

“historical and cultural foundation of the Nation should be preserved as a living part of

our community life and development in order to give a sense of orientation to the

American People.” Pub. L. No. 89-665, (b), 80 Stat. 915, 915 (1966).



Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 44 of 79                    44
       132.   The NHPA seeks to “foster the conditions under which our modern society

and our historic property can exist in productive harmony and fulfill the social, economic,

and other requirements of present and future generations.” 54 U.S.C. § 300101(1). The

NHPA includes a “series of measures designed to encourage preservation of sites and

structures of historic, architectural, or cultural significance.” Pit River Tribe v. U.S.

Forest Serv., 469 F.3d 768, 787 (9th Cir. 2006) (internal citation omitted).

       133.   To achieve this “productive harmony” between “our modern society and

our historic property,” Congress enacted § 106 of the NHPA.

       134.   Section 106 provides:

       The head of any Federal agency having direct or indirect jurisdiction over a
       proposed Federal or federally assisted undertaking in any State and the head
       of any Federal department of independent federal agency having authority to
       license any undertaking, prior to the approval of the expenditure of any
       Federal funds or prior to the issuance of any license, shall take into account
       the effect of the undertaking on any historic property. The head of the Federal
       agency shall afford the [ACHP] a reasonable opportunity to comment with
       regard to the undertaking.

54 U.S.C. § 306108.

       135.   Additionally, the NHPA provides: “In carrying out its responsibilities

under section 306108 of this title, a Federal agency shall consult with any Indian tribe or

Native Hawaiian organization that attaches religious and cultural significance to property

described in subsection (a).” Id. § 302706(b).

       136.   Subsection (a) provides: “Property of traditional religious and cultural

importance to an Indian tribe or Native Hawaiian organization may be determined to be

eligible for inclusion on the National Register.” Id. § 302706(a).


Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 45 of 79                    45
       137.    Congress has delegated to the ACHP the exclusive authority to “promulgate

regulations as it considered necessary to govern the implementation of section 306108 of

this title in its entirety.” Id. § 304108(a).

       138.    The ACHP has promulgated these regulations at 36 C.F.R. Part 800. These

regulations are binding on all federal agencies. See Te-Moak Tribe of W. Shoshone of

Nev. v. U.S. Dep’t Interior, 608 F.3d 592, 607 (9th Cir. 2010) (citations omitted).

       139.    The ACHP’s “regulations establish a four-step process” by which federal

agencies must fulfill their NHPA § 106 obligations. Presidio Historical Ass’n v. Presidio

Trust, No. C12-00522, 2013 WL 2435089, at *4 (N.D. Cal. June 3, 2013); see 36 C.F.R.

§§ 800.3-800.6.

       140.    The goal of the NHPA § 106 process is to “identify historic properties

potentially affected by the undertaking, assess its effects and seek ways to avoid,

minimize or mitigate any adverse effects on historic properties.” 36 C.F.R. § 800.1(a).

       141.    “The section 106 process seeks to accommodate historic preservation

concerns with the needs of Federal undertakings.” Id. The NHPA § 106 process is a

“‘stop, look, and listen’ provision that requires each federal agency to consider the effects

of its programs” on historic properties. Muckleshoot Indian Tribe v. U.S. Forest Serv.,

177 F.3d 800, 805 (9th Cir. 1999) (citation omitted).

       142.    Initiation. The first step of the NHPA § 106 process requires federal

agencies to “determine whether the proposed Federal action is an undertaking . . . and, if

so, whether it is the type of activity that has the potential to cause adverse effects on

historic properties.” 36 C.F.R. § 800.3(a).
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 46 of 79                    46
       143.   An undertaking is any “project, activity, or program funded in whole or in

part under the direct or indirect jurisdiction of a Federal agency, including those carried

out by or on behalf of the Federal agency; those carried out with Federal financial

assistance; and those requiring a Federal permit, license, or approval.” Id. § 800.16(y);

54 U.S.C. § 300320.

       144.   An historic property is “any prehistoric or historic district, site, building,

structure, or object included in, or eligible for inclusion in the National Register.” 36

C.F.R. § 800.16(l)(1); 54 U.S.C. § 300308.

       145.   Eligible for inclusion means “both properties formally determined as such

in accordance with [36 C.F.R. Part 63] and all other properties that meet the National

Register criteria.” 36 C.F.R. § 800.16(l)(2); see id. § 60.4 (National Register criteria).

       146.   Historic properties “include[] properties of traditional religious and cultural

importance to an Indian tribe or Native Hawaiian organization that meet the National

Register criteria.” Id. § 800.16(l)(1); 54 U.S.C. § 302706(a).

       147.    Properties of traditional religious and cultural importance are often referred

to as TCPs or cultural landscapes.

       148.   A TCP is a property “eligible for inclusion in the National Register because

of its association with cultural practices and beliefs of a living community that (a) are

rooted in that community’s history, and (b) are important in maintaining the continued

cultural identity of the community.” Patricia L. Parker & Thomas F. King, National

Register Bulletin: Guidelines for Evaluating and Documenting Traditional Cultural

Properties 1 (rev. ed. 1998).
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 47 of 79                       47
       149.   A cultural landscape is a property encompassing a “geographic area

including both cultural and natural resources and wildlife or domestic animals therein,

associated with an historic event, activity, or person exhibiting other cultural or aesthetic

values.” Charles A. Birnbaum, Preservation Briefs: Protecting Cultural Landscapes:

Planning, Treatment and Management of Historic Landscapes 1 (1994).

       150.   Both TCPs and cultural landscapes are among the historic properties that

must be considered by federal agencies during the NHPA § 106 process. See

Muckleshoot Indian Tribe, 177 F.3d at 807; ACHP, Information Paper on Cultural

Landscapes: Understanding and Interpreting Indigenous Places and Landscapes 1 (Oct.

11, 2016).

       151.   The NHPA § 106 process must be initiated early enough in the

undertaking’s planning process that it can inform the development, evaluation, and

selection of alternatives that avoid, minimize, or mitigate adverse effects on historic

properties. See 36 C.F.R. §§ 800.1(c); 800.6(a); 800.8(a)(2).

       152.   During the first step, federal agencies must identify “consulting parties,”

including “any Indian tribes . . . that may attach religious and cultural significance to

historic properties in the [undertaking’s] area of potential effects” and initiate the

consultation process. Id. § 800.3(f)(2).

       153.   Identification and Evaluation. Step two requires federal agencies to

determine the undertaking’s APE, id. § 800.4(a)(1), and “take the steps necessary to

identify historic properties” within the APE. Id. § 800.4(b).



Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 48 of 79                    48
       154.   APE means the “geographic area or areas within which an undertaking may

directly or indirectly cause alterations in the character or use of historic properties,” and it

is “influenced by the scale and nature of an undertaking and may be different for different

kinds of effects caused by the undertaking.” Id. § 800.16(d).

       155.   Agencies must “make a reasonable and good faith effort to carry out

appropriate identification efforts.” Id. § 800.4(b)(1). Such efforts “may include

background research, consultation, oral history interviews, sample field investigation, and

field survey.” Id.

       156.   In addition to identifying historic properties previously listed on, or

determined eligible for inclusion on, the National Register, agencies must “apply the

National Register criteria . . . to properties identified within the [APE] that have not been

previously evaluated for National Register eligibility.” Id. § 800.4(c)(1).

       157.   In applying the National Register criteria, agencies must “acknowledge that

Indian tribes . . . possess special expertise in assessing the eligibility of historic properties

that may possess religious and cultural significance to them.” Id.

       158.   Assessment. Step three requires federal agencies to “apply the criteria of

adverse effect to historic properties within the [APE].” Id. § 800.5(a). This means

agencies must “assess the effects of the undertaking” on historic properties within the

APE and “determine whether the effect will be adverse.” Mont. Wilderness Ass’n v.

Connell, 725 F.3d 988, 1005 (9th Cir. 2013) (internal quotation omitted).

       159.   An undertaking causes adverse effects if it “may alter, directly or indirectly,

any of the characteristics of the historic property that qualify the property for inclusion in
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 49 of 79                      49
the National Register in any manner that would diminish the integrity of the property’s

location, setting, materials, workmanship, feeling, or association.” 36 C.F.R. §

800.5(a)(1).

       160.    Adverse effects do not need to physically alter an historic property to be

direct. Direct “refers to the causality, and not the physicality, of the effect.” Memo. from

ACHP Office of Gen. Counsel to ACHP Staff, Recent Court Decision Regarding the

Meaning of “Direct” in Sections 106 and 110(f) of the National Historic Preservation

Act 2 (June 7, 2019). Accordingly, “if the effect comes from the undertaking at the same

time and place with no intervening cause, it is ‘direct’ regardless of its specific type (e.g.,

whether it is visual, physical, auditory, etc.).” Id.; see Nat’l Parks Conservation Ass’n v.

Semonite, 916 F.3d 1075, 1088 (D.C. Cir. 2019).

       161.    “Adverse effects may include reasonably foreseeable effects caused by the

undertaking that may occur later in time, be farther removed in distance or be

cumulative.” 36 C.F.R. § 800.5(a)(1).

       162.    Examples of adverse effects include without limitation:

               a.     “Physical destruction of or damage to all or part of the property,” id.

§ 800.5(a)(2)(i);

               b.     “Change of the character of the property’s use or of physical features

within the property’s setting that contribute to its historic significance,” id. §

800.5(a)(2)(iv);




Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 50 of 79                     50
              c.     “Introduction of visual, atmospheric or audible elements that

diminish the integrity of the property’s significant historic features,” id. § 800.5(a)(v);

and

              d.     “Transfer, lease, or sale of property out of Federal ownership or

control without adequate and legally enforceable restrictions or conditions to ensure long-

term preservation of the property’s historic significance,” id. § 800.5(a)(2)(vii).

       163.   Resolution. Step four requires federal agencies to “develop and evaluate

modifications to the undertaking that could avoid, minimize, or mitigate adverse effects

on historic properties.” Id. § 800.6(a).

       164.   Agency commitments to avoidance, minimization, and mitigation may be

documented through a memorandum of agreement (“MOA”). See id. § 800.6(b). The

execution and implementation of the MOA “evidences the agency official’s compliance

with section 106” and governs NHPA § 106 compliance for the undertaking moving

forward. Id. § 800.6(c).

       165.   A PA, instead of an MOA, may be developed “for dealing with the

potential adverse effects of complex projects or multiple undertakings,” such as long-

term or phased undertakings. Id. § 800.14(b)(3). A PA controls NHPA § 106

compliance for the undertaking as it is implemented and supersedes the procedures

established at 36 C.F.R. Part 800.

       166.   Consultation. Consultation is the most important aspect of the NHPA §

106 process. The accommodation of historic preservation concerns with the needs of

federal undertakings occurs “through consultation.” Id. § 800.1(a) (emphasis added)).
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 51 of 79                      51
       167.   In carrying out their NHPA § 106 obligations, federal agencies are required

to “consult with any Indian tribe . . . that attaches religious and cultural significance to

historic properties that may be affected by the undertaking.” Id. § 800.2(c)(2)(ii); 54

U.S.C. § 302706(b).

       168.   Consultation is the “process of seeking, discussing, and considering the

views of other participants, and, where feasible, seeking agreement with them regarding

matters arising in the section 106 process.” 36 C.F.R. § 800.16(f).

       169.   The statutory obligation to consult with Tribes requires federal agencies to

grant Tribes “special consideration in the course of the agency’s fulfillment of its

consultation obligations.” Quechan Tribe of Fort Yuma Indian Reservation v. U.S. Dept.

Interior, 755 F. Supp. 2d 1104, 1109 (S.D. Cal. 2010) (emphasis in original).

       170.   Consultation with Tribes is “not an empty formality,” id. at 1108, and

cannot be satisfied by “mere pro forma recitals,” “professions of good intent,” and

“solicitations to consult.” Id. at 1118. Instead, consultation “should be conducted in a

sensitive manner respectful of tribal sovereignty,” 36 C.F.R. § 800.2(c)(2)(ii)(B); it “must

recognize the government-to-government relationship,” id. § 800.2(c)(2)(ii)(C); and it

should be “conducted in a manner sensitive to the concerns and needs of the Indian

tribe.” Id.

       171.   Consultation “should commence early in the planning process” and must

ensure that Tribes are provided a “reasonable opportunity to identify [their] concerns

about historic properties, advise on the identification and evaluation of historic

properties, including those of traditional religious and cultural importance, articulate
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 52 of 79                       52
[their] views on such properties, and participate in the resolution of adverse effects.” Id.

§ 800.2(c)(2)(ii)(A).

       172.    Federal agencies must consult with Tribes at specific points in the NHPA §

106 process about specific determinations, including without limitation the following.

               a.       Identification. In determining and documenting the APE, federal

agencies must “gather information from any Indian tribe . . . to assist in identifying

properties . . . which may be of religious and cultural significance to them and may be

eligible for the National Register,” id. § 800.4(a)(4). Federal agencies must “take the

steps necessary to identify historic properties within the [APE]” “in consultation with . . .

any Indian tribe . . . that might attach religious and cultural significance to properties

within the [APE].” Id. § 800.4(b).

               b.       Evaluation. Federal agencies must apply the National Register

criteria to previously unidentified or unevaluated historic properties “[i]n consultation

with . . . any Indian tribe . . . that attaches religious and cultural significance to identified

properties.” Id. § 800.4(c)(1). In applying the National Register criteria, federal agencies

must “acknowledge that Indian tribes . . . possess special expertise in assessing the

eligibility of historic properties that may possess religious and cultural significance to

them.” Id.

               c.       Assessment. Federal agencies must apply the criteria of adverse

effect to historic properties within the APE “[i]n consultation with . . . any Indian tribe . .

. that attaches religious and cultural significance to identified historic properties.” Id. §

800.5(a).
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 53 of 79                        53
              d.      Resolution. Federal agencies “shall consult with . . . Indian tribes . .

. to develop and evaluate alternatives or modifications to the undertaking that could

avoid, minimize, or mitigate adverse effects on historic properties.” Id. § 800.6(a).

       173.   Public Participation. ACHP regulations recognize that the “views of the

public are essential to informed Federal decisionmaking” concerning historic properties.

Id. § 800.2(d)(1). Accordingly, federal agencies “shall seek and consider the views of the

public in a manner that reflects the nature and complexity of the undertaking and its

effects on historic properties, the likely interest of the public in the effects on historic

properties . . . and the relationship of the Federal involvement to the undertaking.” Id.

       174.   Federal agencies must “provide the public with information about an

undertaking and its effects on historic properties and seek public comment and input.”

Id. § 800.2(d)(2); see Winnemem Wintu Tribe v. U.S. Dep’t Interior, No. CIV. 2:09-cv-

01072-FCD EFB, 2009 WL 10693214, at *7 (E.D. Cal. Sept. 15, 2009); Mont.

Wilderness Ass’n v. Fry, 310 F. Supp. 2d 1127, 1151 (D. Mont. 2004).

       175.   The obligation to involve the public applies at every step of the NHPA §

106 process, including without limitation the following.

              a.      Initiation. During the first step, federal agencies “shall plan for

involving the public in the section 106 process[ and] . . . identify the appropriate points

for seeking public input and for notifying the public of proposed actions.” Id. § 800.3(e).

              b.      Identification and Evaluation. During the second step, federal

agencies must make “available for public inspection prior to approving the undertaking”



Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 54 of 79                       54
documentation that no historic properties are present within the APE or that the

undertaking will not affect historic properties present within the APE.” Id. § 800.4(d)(1).

               c.    Assessment. During the third step, federal agencies “shall consider

any views concerning [adverse] effects that have been provided by . . . the public.” Id. §

800.5(a).

               d.    Resolution. During the fourth step, federal agencies “shall make

information available to the public,” “provide an opportunity for members of the public

to express their views on resolving adverse effects of the undertaking,” and “use

appropriate mechanisms . . . to ensure that the public’s views are considered.” Id. §

800.6(a)(4).

E.     National Environmental Policy Act

       176.    NEPA requires federal agencies to prepare an EIS before approving any

“major Federal action[] significantly affecting the quality of the human environment.” 42

U.S.C. § 4332(2)(C). Regulations promulgated by the Council of Environmental Quality

(“CEQ”) to implement NEPA are set forth at 40 C.F.R. §§ 1500–1508, and they are

binding on all federal agencies. 4 See 40 C.F.R. § 1500.3. Federal agencies “shall

integrate the NEPA process with other planning at the earliest possible time.” Id. §

1501.2; accord 36 C.F.R. § 800.8(a).




4
 CEQ has recently revised its regulations implementing NEPA, and the changes take
effect September 14, 2020. See 85 Fed. Reg. 43,304 (July 16, 2020). CEQ’s prior
regulations govern Defendants’ decision-making in this matter. All references in this
complaint are to the 1978 CEQ regulations as they existed prior to September 14, 2020.
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 55 of 79                  55
         177.   An agency preparing an EIS “may not ‘segment’ its analysis so as to

conceal the environmental significance of the project or projects.” Hammond v. Norton,

370 F. Supp. 2d 226, 244 (D.D.C. 2005) (internal quotation omitted). “Connected”

actions should be considered together in the same EIS. 40 C.F.R. § 1508.25(a). Actions

are connected if they: (a) “[a]utomatically trigger other actions which may require

environmental impact statements;” (b) “[c]annot or will not proceed unless other actions

are taken previously or simultaneously;” or (c) “[a]re interdependent parts of a larger

action and depend on the larger action for their justification.” Id. § 1508.25(a)(1).

         178.   Courts apply an “independent utility” test to determine “whether multiple

actions are so connected as to mandate consideration in a single EIS.” Sierra Club v.

U.S. Bureau Land Mgmt., 786 F.3d 1219, 1226 (9th Cir. 2015). Relevant factors include

without limitation: (a) whether each project would have taken place without the other;

(b) whether projects have been separated from each other to circumvent full NEPA

review or downplay impacts; (c) whether each project was intended to stand alone; (d)

whether one project would be irrational or unwise without another; and (e) whether a

project will render a subsequent project a fait accompli or otherwise tie the agency’s

hands.

         179.   NEPA requires federal agencies to take a “hard look” at the environmental

consequences of their actions in an EIS. Metcalf v. Daley, 214 F.3d 1135, 1141 (9th Cir.

2000). The effects that must be analyzed in the EIS include without limitation impacts on

natural resources, ecosystems, cultural resources, social systems, and health. 40 C.F.R. §

1508.8(b); see id. § 1508.14. An EIS must:
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 56 of 79                    56
              a.     “Rigorously explore and objectively evaluate all reasonable

alternatives,” id. § 1502.14(a);

              b.     Analyze the “environmental effects of alternatives including the

proposed action,” id. § 1502.16(d);

              c.     Analyze “[d]irect effects and their significance” and “[i]ndirect

effects and their significance,” id. § 1502.16(a)–(b); see id. § 1508.8;

              d.     Analyze the “cumulative impact” on the environment resulting from

the “incremental impact of the action when added to other past, present, and reasonably

foreseeable future actions regardless of what agency . . . or person undertakes such other

actions,” id. § 1508.7; see id. §§ 1502.16, 1508.8; and

              e.     Analyze the “[m]eans to mitigate adverse environmental impacts,”

id. § 1502.16(h); see id. §§ 1502.14(f), 1508.20.

       180.   An agency “[s]hall prepare supplements to either draft or final

environmental impact statements if: (i) The agency makes substantial changes in the

proposed action that are relevant to environmental concerns; or (ii) There are significant

new circumstances or information relevant to environmental concerns and bearing on the

proposed action or its impacts.” Id. § 1502.9(c)(1).

       181.   NEPA seeks to ensure the use of high-quality scientific information and

mandates scientific integrity. See id. §§ 1500.1(b), 1502.24. In the absence of adequate

baseline data, “there is simply no way to determine what effect the proposed [action] will

have on the environment and, consequently, no way to comply with NEPA.” Half Moon

Bay Fisherman’s Mktg. Ass’n v. Carlucci, 857 F.2d 505, 510 (9th Cir. 1988). Where
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 57 of 79                  57
“incomplete information relevant to reasonably foreseeable significant adverse impacts is

essential to a reasoned choice among alternatives and the overall costs of obtaining it are

not exorbitant, the agency shall include the information in the environmental impact

statement.” 40 C.F.R. § 1502.22(a).

       182.   Overall, the analysis in the EIS must provide a “clear basis for choice

among options by the decisionmaker and the public.” Id. § 1502.14.

F.     Administrative Procedure Act

       183.   Under the APA, the “reviewing court shall . . . compel agency action

unlawfully withheld or unreasonably delayed . . . [and] hold unlawful and set aside

agency action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law” or “without observance of procedure

required by law.” 5 U.S.C. § 706(1), (2)(A), (D).

       184.   An agency “must examine the relevant data and articulate a satisfactory

explanation for its action, including a rational connection between the facts found and the

choice made.” Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125 (2016)

(internal quotation omitted).

       185.   An agency action, finding, or conclusion is arbitrary and capricious if the

agency has “relied on factors which Congress has not intended it to consider, entirely

failed to consider an important aspect of the problem, offered an explanation for its

decision that runs counter to the evidence before the agency, or is so implausible that it

could not be ascribed to a difference in view or the product of agency expertise.” Ctr. for



Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 58 of 79                     58
Biological Diversity v. Zinke, 900 F.3d 1053,1067 (9th Cir. 2018) (internal quotation

omitted).

       186.   A federal agency’s failure to consult with a Tribe during the NHPA § 106

process may be challenged under Section 706(1) of the APA as a failure to act. See

Grand Canyon Trust v. Williams, 38 F. Supp. 3d 1073, 1083 (D. Ariz. 2014).

                                     VI. FIRST CLAIM

   Violations of the Refuge Act and ANILCA: Failure to Make a Compatibility
  Determination and Failure to Approve a Leasing Program Compatible with the
  Purposes of and Consistent with the Management Standards Applicable to the
                                  Arctic Refuge

       187.   Plaintiffs repeat and incorporate by reference the allegations set forth in

paragraphs 1 through 186 above.

       188.   Under the Refuge Act, the Arctic Refuge and other refuges “shall be

managed to fulfill the mission of the System, as well as the specific purposes for which

that refuge was established.” 16 U.S.C. § 668dd(a)(3)(A).

       189.   The Secretary of the Interior must “provide for the conservation of fish,

wildlife, and plants, and their habitats within the System;” “ensure that the biological

integrity, diversity, and environmental health of the System are maintained;” and manage

the System in a manner that “contribute[s] to the conservation of the ecosystems of the

United States.” Id. § 668dd(a)(4).

       190.   The mission of the National Wildlife Refuge System is to “administer a

national network of lands and waters for the conservation, management, and where

appropriate, restoration of fish, wildlife, and plant resources and their habitats within the


Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 59 of 79                    59
United States for the benefit of present and future generations of Americans.” Id. §

668(d)(a)(2).

       191.     Under ANILCA, the Arctic Refuge and other refuges “shall be

administered” by the Secretary of the Interior “in accordance with the laws governing the

administration of units of the National Wildlife Refuge System and [ANILCA].”

ANILCA § 304(a), Pub. L. No. 96-487, 94 Stat. 2371.

       192.     Conservation system units established under ANILCA, including the Arctic

Refuge, are expected to be managed “in accordance with recognized scientific principles

and the purposes for which each conservation system unit is established, designated, or

expanded.” 16 U.S.C. § 3101(c); see id. § 3112(1).

       193.     The original and ANILCA purposes of the Arctic Refuge emphasize the

conservation of wildlife, habitat, and ecosystems, the continuation of traditional

subsistence-based ways of life, and the protection of historic properties. See PLO 2214

(Dec. 6, 1960); ANILCA § 303(2)(B), Pub. L. No. 96-487, 94 Stat. 2371; 16 U.S.C. §§

3101, 3111, 3112.

       194.     Congress has also declared it to be federal policy that the “utilization of the

public lands in Alaska is to cause the least adverse impact possible on rural residents who

depend upon subsistence uses of the resources of such lands.” 16 U.S.C. § 3112(1).

       195.     The Leasing Program is a new use of the Arctic Refuge that required a

compatibility determination.

       196.     Defendants have failed to make a determination that the Leasing Program is

compatible with the other purposes of the Arctic Refuge.
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 60 of 79                     60
       197.   Defendants have approved an oil and gas leasing program for the Coastal

Plain of the Arctic Refuge that maximizes industrial development opportunities and will

cause grave harm to subsistence, wildlife, habitat, ecosystems, historic properties,

cultural resources, and public health.

       198.   In doing so, Defendants failed to meaningfully consider and take into

account relevant factors, including but not limited to the original Refuge purposes set

forth in PLO 2214.

       199.   Defendants have failed to demonstrate that their proposed mitigation

measures are sufficient to reduce adverse impacts to levels compatible with the purposes

of and consistent with the management standards governing the Arctic Refuge.

       200.   To the extent Defendants have addressed compatibility with Refuge

purposes or consistency with management standards, Defendants have failed to provide a

rational explanation to support a compatibility determination, consistency with applicable

management standards, or their decision to approve the Leasing Program.

       201.   Defendants’ approval of the Leasing Program is an exercise of their

authority to manage the Arctic Refuge, and it is subject to the requirements of the Refuge

Act and ANILCA.

       202.   Defendants’ approval of the Leasing Program is also a final agency action

subject to the standards for federal agency decision-making in the APA. 5 U.S.C. §

706(2).

       203.   For the foregoing reasons and others, Defendants’ decision to approve the

Leasing Program despite its incompatibility with the purposes of the Arctic Refuge and
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 61 of 79                  61
its inconsistency with applicable management standards violates ANILCA § 304(a), Pub.

L. No. 96-487, 94 Stat. 2371, 16 U.S.C. § 3114, the Refuge Act, 16 U.S.C. § 668dd, and

their implementing regulations, and it is arbitrary, capricious, an abuse of discretion,

contrary to law, and without observance of the procedure required by law under the APA.

5 U.S.C. § 706(2).

                                 VII. SECOND CLAIM

 Violations of ANILCA § 810: Failure to Comply with Procedural and Substantive
              Requirements for Subsistence Evaluation and Protection

       204.   Plaintiffs repeat and incorporate by reference the allegations set forth in

paragraphs 1 through 203 above.

       205.   ANILCA is meant to “enabl[e] rural residents who have personal

knowledge of local conditions and requirements to have a meaningful role in the

management of fish and wildlife and of subsistence uses on the public lands in Alaska.”

16 U.S.C. § 3111(5).

       206.   Federal agencies are prohibited from authorizing any “withdrawal,

reservation, lease, permit, or other use, occupancy or disposition of such lands which

would significantly restrict subsistence uses” unless and until the relevant agency first

completes the evaluations and makes the findings specified in ANILCA § 810. Id.

       207.   Under ANILCA § 810, federal agencies “shall evaluate the effect” of any

proposed “use, occupancy, or disposition” of public lands on “subsistence uses and

needs, the availability of other lands for the purposes sought to be achieved, and other

alternatives which would reduce or eliminate the use, occupancy, or disposition of public


Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 62 of 79                    62
lands needed for subsistence purposes.” Id. § 3120(a). If, after completing the Tier 1

evaluation, the agency determines that the proposed activity “may significantly restrict”

subsistence uses, the agency must proceed to Tier 2. Kunaknana, 742 F.2d at 1151.

       208.   In Tier 2, the agency must provide notice, conduct hearings, and make a

series of detailed findings and determinations demonstrating compliance with ANILCA’s

substantive standards, including without limitation determinations that (a) the restriction

of subsistence uses is necessary, consistent with sound management principles for the

utilization of the public lands; (b) the proposed activity will involve the minimal amount

of public lands necessary; and (c) reasonable steps will be taken to minimize adverse

impacts on subsistence uses. See 16 U.S.C. § 3120(a).

       209.   Only after a federal agency has complied with ANILCA’s requirements

regarding subsistence is it authorized to “manage or dispose of public lands” under its

jurisdiction for other lawful uses or purposes. Id. § 3120(d).

       210.   Defendants applied an erroneous and unlawful threshold at the outset of the

Tier 1 evaluation based on close proximity and heavy subsistence use.

       211.   Defendants failed to conduct a Tier 1 evaluation for all nine Gwich’in

subsistence communities they identified as relying on the caribou that will be affected by

the Leasing Program.

       212.   Defendants prepared a deeply flawed and inadequate Tier 1 evaluation for

only four subsistence communities: Arctic Village, Venetie, Kaktovik, and Nuiqsut.

       213.   Defendants only considered alternatives maximizing oil and gas

development and failed to consider an adequate range of alternatives that would “reduce
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 63 of 79                  63
or eliminate the use, occupancy, or disposition of public lands needed for subsistence

purposes.” 16 U.S.C. § 3120(a).

       214.    Defendants failed to adequately evaluate the direct, indirect, and cumulative

impacts of the Leasing Program on subsistence.

       215.    Defendants applied a standard higher than the applicable “may significantly

restrict” subsistence uses standard in determining whether to proceed to Tier 2.

       216.    Defendants made an erroneous, unfounded, and unlawful determination that

the Leasing Program would not significantly restrict subsistence uses with respect to

Arctic Village, Venetie, and seven other Gwich’in subsistence communities.

       217.    Defendants failed to conduct any Tier 2 analysis, hold any formal

subsistence hearings, or make any formal findings pursuant to ANILCA § 810(a)(3) in

connection with Arctic Village, Venetie, and seven other Gwich’in subsistence

communities.

       218.    Defendants’ approval of the Leasing Program is a federal authorization

subject to ANILCA § 810 requirements. Defendants’ approval of the Leasing Program is

also a final agency action subject to the standards for federal agency decision-making in

the APA. 5 U.S.C. § 706(2).

       219.    For the foregoing reasons and others, Defendants’ approval of the Leasing

Program without having conducted a valid ANILCA § 810 process violates ANILCA and

its implementing regulations, and it is arbitrary, capricious, an abuse of discretion,

contrary to law, and without observance of the procedure required by law under the APA.

5 U.S.C. § 706(2).
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 64 of 79                 64
                                   VIII. THIRD CLAIM

  Violations of NHPA § 106: Failure to Comply with Procedural and Substantive
          Requirements for Historic Property Evaluation and Protection

       220.    Plaintiffs repeat and incorporate by reference the allegations set forth in

paragraphs 1 through 219 above.

       221.    Before expending any federal funds on or issuing any license for a

proposed “undertaking,” NHPA § 106 provides that federal agencies “shall take into

account the effect of the undertaking on any historic property” and “shall afford” the

ACHP a “reasonable opportunity to comment with regard to the undertaking.” 54 U.S.C.

§ 306108.

       222.    ACHP regulations establish a four-step process for complying with NHPA

§ 106: (1) initiation; (2) identification and evaluation; (3) assessment; and (4) resolution.

See 36 C.F.R. §§ 800.3–800.6.

       223.    In carrying out their NHPA § 106 obligations, federal agencies “shall

consult with any Indian tribe . . . that attaches religious and cultural significance to

historic property that may be affected by an undertaking.” Id. § 800.2(c)(2)(ii); 54 U.S.C.

§ 302706(b).

       224.    In the NHPA § 106 process, federal agencies must give Tribes special

consideration, recognizing the government-to-government relationship and taking into

account Tribes’ special expertise. See 36 C.F.R. § 800.2(c)(2)(ii)(A)-(C).

       225.    Federal agency consultation with Tribes “should commence early in the

planning process,” and each Tribe must have a reasonable opportunity to “identify its


Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 65 of 79                     65
concerns about historic properties, advise on the identification and evaluation of historic

properties, including those of traditional religious and cultural importance, articulate its

views on such properties, and participate in the resolution of adverse effects.” Id. §

800.2(c)(2)(ii)(A).

       226.   Federal agencies must consult with Tribes at many points about specific

determinations, including but not limited to information-gathering, identification and

evaluation of historic properties, alternatives development, assessment of effects,

development and consideration of alternatives and modifications to the undertaking that

avoid, minimize, or mitigate adverse effects, and development and implementation of the

MOA or PA. See id. §§ 800.3–800.6.

       227.   Federal agencies must also provide the public with information and

documentation regarding the undertaking and adverse effects, and they must seek and

consider the views of the public at many points throughout the NHPA § 106 process. See

id. §§ 800.2–800.6, 800.11.

       228.   Defendants failed to initiate the NHPA § 106 process early enough in the

development of the Leasing Program for it to inform the development, evaluation, and

selection of Leasing Program alternatives evaluated in the NEPA process and the

selection of the final Leasing Program alternative in the ROD. Defendants only

considered alternatives maximizing oil and gas development and failed to develop and

consider an adequate range of alternatives that would avoid, minimize, or mitigate

adverse effects on historic properties. See 36 C.F.R. §§ 800.1(c); 800.6(a); 800.8(a)(2).



Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 66 of 79                       66
       229.   Defendants failed to engage in adequate and meaningful consultation with

Plaintiffs and, on information and belief, other consulting parties in the NHPA § 106

process, including without limitation in identifying and evaluating historic properties for

National Register-eligibility, assessing the Leasing Program’s effects on historic

properties, developing and evaluating alternatives and modifications to the Leasing

Program that would avoid, minimize, or mitigate adverse effects on historic properties,

and in developing the PA.

       230.   Defendants improperly limited the scope of the NHPA § 106 process by

failing to take into account the Leasing Program’s adverse effects on landscape-level

historic properties of traditional religious and cultural significance to Plaintiffs and, on

information and belief, other consulting parties, such as the Sacred Place Where Life

Begins.

       231.   Defendants failed to engage the public in the NHPA § 106 process by

failing to provide the public with adequate opportunities for participating, including

without limitation opportunities to comment on the NHPA § 106 process, the

identification and evaluation of historic properties, and the assessment and resolution of

adverse effects.

       232.   The Leasing Program is an undertaking subject to NHPA § 106

requirements. Defendants’ approval of the Leasing Program is a final agency action

subject to the standards for federal agency decision-making in the APA. 5 U.S.C. § 706.

       233.   For the foregoing reasons and others, Defendants’ approval of the Leasing

Program without having conducted a valid NHPA § 106 process violates the NHPA and
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 67 of 79                       67
its implementing regulations, and it is arbitrary, capricious, an abuse of discretion,

contrary to law, and without observance of the procedure required by law under the APA.

Id. § 706(2)(A), (C).

       234.   The Court must compel Defendants to engage in the adequate and

meaningful consultation that they unlawfully withheld. Id. § 706(1).

                                  IX. FOURTH CLAIM

       Violations of the Tax Act: Failure to Properly Interpret and Implement
                           Surface Development Limitation

       235.   Plaintiffs repeat and incorporate by reference the allegations set forth in

paragraphs 1 through 234 above.

       236.   The Tax Act provides that the Secretary of the Interior “shall authorize up

to 2,000 surface acres of Federal land on the Coastal Plain to be covered by production

and support facilities (including airstrips and any areas covered by gravel berms or piers

for support of pipelines) during the term of the leases under the oil and gas program

under this section.” Pub. L. No. 115-97, § 20001(c)(3).

       237.   Defendants erroneously and unlawfully interpret this provision to mean that

they cannot authorize surface development in an amount less than 2,000 acres in

connection with the Leasing Program.

       238.   Defendants erroneously and unlawfully interpret this provision as

mandating that facilities counting toward the 2,000 acres must be both “production” and

“support facilities.”




Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 68 of 79                    68
       239.   Defendants erroneously and unlawfully interpret this provision as allowing

them to exclude airstrips, roads, pads, gravel pits and stockpiles, barge landing and

storage facilities, and other facilities from the 2,000 acres.

       240.     Defendants erroneously and unlawfully interpret this provision as

excluding rights-of-way and easements from the 2,000-acre limitation.

       241.   These interpretations and others violate the plain meaning and intent of the

2,000-acre limitation in the Tax Act.

       242.   Defendants developed and approved the Leasing Program in reliance on

these erroneous and unlawful statutory interpretations.

       243.   Defendants have rejected proposed alternatives on the basis of these

erroneous and unlawful interpretations.

       244.   Defendants’ erroneous and unlawful interpretations would allow surface

infrastructure associated with the Leasing Program to cover more than 2,000 acres, in

violation of the Tax Act.

       245.   Defendants’ approval of the Leasing Program is a final agency action

subject to the standards for federal agency decision-making in the APA. 5 U.S.C. §

706(2).

       246.   For the foregoing reasons and others, Defendants’ approval of the Leasing

Program in reliance on erroneous and unlawful legal interpretations violates the Tax Act

§ 20001(c)(3), and it is arbitrary, capricious, an abuse of discretion, contrary to law, and

without observance of the procedure required by law under the APA. 5 U.S.C. § 706(2).



Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 69 of 79                   69
                                    X. FIFTH CLAIM

                                   Violations of NEPA

      1. Improper Segmentation of the NEPA Review for the Leasing Program
             from the NEPA Review for Pre-Leasing Seismic Activities

       247.   Plaintiffs repeat and incorporate by reference the allegations set forth in

paragraphs 1 through 246 above.

       248.   NEPA requires federal agencies to prepare an EIS before approving any

“major Federal action[] significantly affecting the quality of the human environment.” 42

U.S.C. § 4332(2)(C).

       249.   “Connected” actions should be considered together in the same EIS. 40

C.F.R. § 1508.25(a). It is mandatory for multiple actions to be considered together where

one or more of them lack independent utility or if their separation reflects an intent to

circumvent a full and meaningful NEPA review.

       250.   In spring 2018, SAExploration, Inc., submitted an application to

Defendants seeking authorization for large-scale and intensive pre-leasing seismic survey

activities throughout the Coastal Plain of the Arctic Refuge.

       251.   The results of such pre-leasing seismic surveying activities are intended to

help inform the Leasing Program.

       252.   Defendants excluded pre-leasing seismic surveying activities from the

NEPA review for the Leasing Program. Instead, Defendants initiated a separate NEPA

review for these activities, and this process remained in the early stages of scoping at the

time the Final EIS for the Leasing Program was issued. As such, the final information


Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 70 of 79                    70
and analyses from the pre-leasing seismic NEPA review were not available and could not

be incorporated into or relied on in the Final EIS.

       253.   In the absence of the Leasing Program, the pre-leasing seismic surveying

activities would have no independent utility.

       254.   Plaintiffs are informed and believe that the NEPA review for the pre-

leasing seismic surveying activities and the NEPA review for the Leasing Program have

been improperly separated from each other as a means to circumvent full environmental

review and/or to downplay the combined impacts of the two actions.

       255.   The Leasing Program is a major federal action significantly affecting the

quality of the human environment, and it is therefore subject to the requirements of

NEPA and its implementing regulations.

       256.   Defendants’ issuance of the Final EIS and their approval of the Leasing

Program are each final agency actions subject to the standards for federal agency

decision-making in the APA. 5 U.S.C. § 706(2).

       257.   For the foregoing reasons and others, Defendants’ issuance of a Final EIS

that excludes pre-leasing seismic surveying activities and their approval of the Leasing

Program without having analyzed the impacts of pre-leasing seismic surveying activities

constitute unlawful segmentation in violation of NEPA and its implementing regulations.

These decisions are also arbitrary, capricious, an abuse of discretion, contrary to law, and

without observance of the procedure required by law under the APA, 5 U.S.C. § 706(2).




Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 71 of 79                   71
              2. Failure to Consider a Reasonable Range of Alternatives.

       258.   Plaintiffs repeat and incorporate by reference the allegations set forth in

paragraphs 1 through 257 above.

       259.   An EIS must “[r]igorously explore and objectively evaluate all reasonable

alternatives.” 40 C.F.R. § 1502.14(a).

       260.   The action alternatives in the Final EIS are very similar to each other and

heavily weighted toward maximizing oil and gas development.

       261.   Each of the action alternatives: (a) allows seismic surveying to occur

throughout the entire program area, including areas closed to leasing; (b) allows leasing

in the majority or entirety of the program area; (c) allows for surface development on at

least 2,000 acres; (d) fails to exclude key lands from leasing, such as caribou calving and

post-calving areas; and (e) is subject to mitigation measures which have not been

analyzed or shown to be effective and are broadly subject to waivers, exemptions, and

modifications.

       262.   None of the action alternatives in the Final EIS maximize protection for

subsistence, wildlife, habitat, ecosystems, historic properties, cultural landscapes, TCPs,

and/or public health.

       263.   Due to the flawed ANILCA § 810 process, the action alternatives in the

Final EIS reflect inadequate Tier 1 analyses and do not reflect any Tier 2 formal

subsistence hearings or findings relating to Arctic Village, Venetie, or any other

Gwich’in subsistence community. As a consequence, Defendants failed to adequately



Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 72 of 79                    72
consider which areas not to offer for leasing to reduce impacts on subsistence, and the

alternatives do not include sufficient features designed to reduce impacts on subsistence.

       264.   Due to the delayed, deferred, and inadequate NHPA § 106 process, the

action alternatives in the Final EIS do not reflect the required consultations and

evaluations with respect to historic properties, including cultural landscapes such as the

Sacred Place Where Life Begins, and do not include features designed to reduce adverse

impacts on them.

       265.   Defendants’ erroneous and unlawful interpretations of the Tax Act have

skewed the alternatives toward maximizing industrial development by: (a) requiring all

the action alternatives to provide for at least 2,000 acres of surface development; (b)

mandating that facilities counting toward the 2,000 acres must be both “production” and

“support facilities”; (c) allowing the exclusion of airstrips, roads, pads, gravel pits and

stockpiles, barge landing and storage facilities, and other facilities from the 2,000 acres;

and (d) excluding rights-of-way and easements from the 2,000-acre limitation.

       266.   The Leasing Program is a major federal action significantly affecting the

quality of the human environment, and it is therefore subject to the requirements of

NEPA and its implementing regulations.

       267.   Defendants’ issuance of the Final EIS and their approval of the Leasing

Program are each final agency actions subject to the standards for federal agency

decision-making in the APA. 5 U.S.C. § 706(2).

       268.   For the foregoing reasons and others, Defendants’ issuance of a Final EIS

that fails to evaluate a reasonable range of alternatives and their approval of the Leasing
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 73 of 79                      73
Program without having analyzed a reasonable range of alternatives violate NEPA and its

implementing regulations. These decisions are also arbitrary, capricious, an abuse of

discretion, contrary to law, and without observance of the procedure required by law

under the APA. 5 U.S.C. § 706(2).

              3. Failure to Properly Analyze Direct and Indirect Effects,
                    Cumulative Impacts, and Mitigation Measures

       269.   Plaintiffs repeat and incorporate by reference the allegations set forth in

paragraphs 1 through 268 above.

       270.   NEPA requires federal agencies to take a hard look at the environmental

consequences of their actions.

       271.   An EIS must analyze the environmental effects of the alternatives,

including without limitation direct and indirect effects, cumulative impact, and mitigation

measures. See 40 C.F.R. §§ 1502.14, 1502.16, 1508.7, 1508.8, 1508.20.

       272.   The effects that must be analyzed in the EIS include without limitation

impacts on natural resources, ecosystems, subsistence, cultural resources, social systems,

and health. See id. §§ 1508.8, 1508.14.

       273.   NEPA seeks to ensure the use of high-quality scientific information and

mandates scientific integrity. See id. §§ 1500.1(b), 1502.24.

       274.   Overall, the analysis in the EIS must provide a “clear basis for choice

among options by the decisionmaker and the public.” Id. § 1502.14.

       275.   Throughout the Final EIS, Defendants’ evaluation of impacts was based on

development scenarios utilizing unduly low oil production estimates ranging from about


Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 74 of 79                    74
2.4 BBO for Alternatives D1 and D2 to roughly 2.7 BBO for Alternative C and 3.0 BBO

for Alternative B. Defendants have erroneously characterized these oil production

estimates as “optimistic high-production” levels used to “minimize the chance that the

resultant impact analysis will understate potential impacts.” Final EIS, at B-3. Truly

high-end estimates, however, would be in the range of approximately 10.0 BBO or

greater as supported by DOI analyses. The corresponding extent of oil and gas facilities

and operations evaluated in the action alternatives would be approximately triple what is

described in the Final EIS. Defendants’ use of unduly low oil production estimates thus

resulted in an understatement of impacts in the Final EIS. Defendants also failed to

properly develop and evaluate mitigation measures addressing the impacts associated

with the full scope of potential oil and gas development.

       276.   Defendants’ belated, erroneous, and unlawful interpretations of the Tax Act

are different from the assumptions underlying the RFD that the analysis of environmental

consequences was based on, and this renders the Final EIS’s evaluation of direct, indirect,

and cumulative impacts and mitigation measures inaccurate and inadequate as a basis for

informed decision-making.

       277.   Defendants improperly excluded pre-leasing seismic surveying activities

from the NEPA review for the Leasing Program, rather than considering these closely

interrelated activities as part of the same NEPA review process. As a result, Defendants

failed to acknowledge and properly evaluate the combined impacts of these activities, and

this led to an understatement of impacts in the Final EIS. Defendants also failed to



Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 75 of 79                 75
properly develop and evaluate mitigation measures addressing the impacts associated

with the full scope of leasing-related activities.

       278.   The analyses of direct and indirect effects, cumulative impacts, and

mitigation measures relating to subsistence, sociocultural systems, environmental justice,

public health, cultural resources, caribou, migratory waterfowl, vegetation, tundra,

wetlands, soils, permafrost, sand, and gravel are flawed, inadequate, and unlawful in

numerous ways, as described above.

       279.   In an effort to address the many flaws, inadequacies, and gaps in the Final

EIS, Defendants improperly relied on, purported to tier to, and/or attempted to

incorporate by reference, with little or no accompanying summary or explanation,

numerous other documents, including but not limited to non-NEPA documents, non-

federal documents, future or incomplete NEPA reviews, and NEPA reviews concerning

unrelated projects and activities.

       280.   The Leasing Program is a major federal action significantly affecting the

quality of the human environment, and it is therefore subject to the requirements of

NEPA and its implementing regulations.

       281.   Defendants’ issuance of the Final EIS and their approval of the Leasing

Program are each final agency actions subject to the standards for federal agency

decision-making in the APA. 5 U.S.C. § 706(2).

       282.   For the foregoing reasons and others, Defendants’ issuance of the Final EIS

and their approval of the Leasing Program without having properly analyzed direct and

indirect effects, cumulative impacts, and mitigation measures violate NEPA and its
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 76 of 79                  76
implementing regulations. These decisions are also arbitrary, capricious, an abuse of

discretion, contrary to law, and without observance of the procedure required by law

under the APA. 5 U.S.C. § 706(2).

                       4. Failure to Prepare a Supplemental EIS

       283.   Plaintiffs repeat and incorporate by reference the allegations set forth in

paragraphs 1 through 282 above.

       284.   CEQ regulations implementing NEPA require federal agencies to prepare a

supplemental EIS whenever the agency “makes substantial changes in the proposed

action that are relevant to environmental concerns” or there are “significant new

circumstances or information relevant to environmental concerns and bearing on the

proposed action or its impacts.” 40 C.F.R. § 1502.9(c)(1).

       285.   Defendants’ abandonment of the rationale and key assumptions underlying

the RFD and the entire analysis of environmental consequences in the EIS, together with

their belated assertion of differing legal interpretations of the Tax Act, constitute

“substantial changes in the proposed action that are relevant to environmental concerns”

as well as “significant new circumstances or information relevant to environmental

concerns and bearing on the proposed action or its impacts.”

       286.   Defendants were required to prepare a supplemental EIS, and their failure

to do so violates 40 C.F.R. § 1502.9(c)(1).

       287.   The Leasing Program is a major federal action significantly affecting the

quality of the human environment, and it is therefore subject to the requirements of

NEPA and its implementing regulations.
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 77 of 79                    77
          288.   Defendants’ issuance of the Final EIS and their approval of the Leasing

Program are each final agency actions subject to the standards for federal agency

decision-making in the APA. 5 U.S.C. § 706(2).

          289.   For the foregoing reasons and others, Defendants’ failure to prepare a

supplemental EIS and their approval of the Leasing Program based on a faulty EIS that

depends on legal assumptions no longer in effect without the benefit of a revised analysis

of impacts in a supplemental EIS violate NEPA and its implementing regulations, and

these decisions are also arbitrary, capricious, an abuse of discretion, contrary to law, and

without observance of the procedure required by law under the APA. 5 U.S.C. § 706(2).

                                XI. REQUEST FOR RELIEF

          WHEREFORE, Plaintiffs respectfully request that this Court grant the following

relief:

          A.     Enter a declaratory judgment that Defendants’ actions, findings,

conclusions, decisions, and failures to act pertaining to the Final EIS, ANILCA § 810

Final Evaluation, NHPA § 106 process, NHPA § 106 PA, and ROD approving the

Leasing Program violate ANILCA, the Refuge Act, the Tax Act, NHPA, and NEPA, and

that these actions, findings, conclusions, decisions, and failures to act are arbitrary,

capricious, an abuse of discretion, not in accordance with law, and without observance of

procedure as required by law;

          B.     Vacate and set aside the Final EIS, ANILCA § 810 Final Evaluation,

NHPA § 106 PA, and ROD approving the Leasing Program, and any decisions to lease or

actual leases;
Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 78 of 79                   78
      C.      Enter appropriate injunctive and mandamus relief;

      D.     Award Plaintiffs all reasonable attorney fees and costs as authorized by

law, including without limitation the NHPA, 54 U.S.C. § 307105, and the Equal Access

to Justice Act, 28 U.S.C. § 2412; and

      E.     Grant such other relief as this Court deems just and proper.



DATED: September 9, 2020
                                  Respectfully submitted,
                                  NATIVE AMERICAN RIGHTS FUND

                                  By:    s/ Matthew N. Newman
                                         s/ Wesley James Furlong
                                         s/ Megan R. Condon
                                         Matthew N. Newman (AK Bar No. 1305023)
                                         Wesley James Furlong (AK Bar No. 1611108)
                                         Megan R. Condon (AK Bar No. 1810096)

                                         Lead Counsel for Plaintiffs Native Village of
                                         Venetie Tribal Government, Arctic Village
                                         Council, and Venetie Village Council

                                  BESSENYEY & VAN TUYN, LLC

                                  By:    s/ Teresa B. Clemmer
                                         Teresa B. Clemmer (AK Bar No. 0111059)
                                         Peter H. Van Tuyn (AK Bar No. 8911086)
                                         Karen E. Schmidt (AK Bar No. 1211113)

                                         Co-Counsel for Plaintiffs Native Village of
                                         Venetie Tribal Government, Arctic Village
                                         Council, and Venetie Village Council




Native Village of Venetie Tribal Government v. Bernhardt
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case No.Case
          3:20-cv-00223-JMK
               3:20-cv-00223-SLG Document 1 Filed 09/09/20 Page 79 of 79                 79
